Exhibit 10.1
Execution Copy
 
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
ADVANCED ENERGY INDUSTRIES, INC.,
PV POWERED, INC.
AND
NEPTUNE ACQUISITION SUB, INC.
Dated as of March 24, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I THE MERGER
    2  
 
       
SECTION 1.1. The Merger
    2  
 
       
SECTION 1.2. Effective Time
    2  
 
       
SECTION 1.3. Effect of the Merger
    3  
 
       
SECTION 1.4. Articles of Incorporation; Bylaws
    3  
 
       
SECTION 1.5. Directors and Officers
    3  
 
       
ARTICLE II MERGER CONSIDERATION; CONVERSION OF SECURITIES
    3  
 
       
SECTION 2.1. Merger Consideration
    3  
 
       
SECTION 2.2. Payment of Merger Consideration
    4  
 
       
SECTION 2.3. Additional Consideration
    4  
 
       
SECTION 2.4. Effect on Capital Stock
    9  
 
       
SECTION 2.5. Dissenting Shares
    10  
 
       
SECTION 2.6. Termination of Company Options and Company Warrants
    11  
 
       
SECTION 2.7. Exchange Procedures
    11  
 
       
SECTION 2.8. Certain Payments
    12  
 
       
SECTION 2.9. No Fractional Shares
    12  
 
       
SECTION 2.10. Withholding Taxes
    13  
 
       
SECTION 2.11. Closing Statement
    13  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    14  
 
       
SECTION 3.1. Organization and Qualification
    14  
 
       
SECTION 3.2. Subsidiaries
    14  
 
       
SECTION 3.3. Corporate Records
    14  

- i -



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.4. Capitalization; Owners of Shares
    14  
 
       
SECTION 3.5. Authority; Binding Obligation
    15  
 
       
SECTION 3.6. No Conflict; Required Filings and Consents
    16  
 
       
SECTION 3.7. Financial Statements and Condition
    17  
 
       
SECTION 3.8. Absence of Certain Developments
    17  
 
       
SECTION 3.9. Absence of Undisclosed Liabilities
    19  
 
       
SECTION 3.10. Litigation; Disputes
    19  
 
       
SECTION 3.11. Compliance with Laws; Permits
    20  
 
       
SECTION 3.12. Real Property Leases
    20  
 
       
SECTION 3.13. Tangible Personal Property
    21  
 
       
SECTION 3.14. Material Contracts and Company Customer Contracts
    21  
 
       
SECTION 3.15. Employee Relations
    22  
 
       
SECTION 3.16. Employment Terms
    22  
 
       
SECTION 3.17. Pension and Benefit Plans
    23  
 
       
SECTION 3.18. Taxes and Tax Matters
    24  
 
       
SECTION 3.19. Environmental Matters
    27  
 
       
SECTION 3.20. Intellectual Property; Software
    28  
 
       
SECTION 3.21. Insurance
    29  
 
       
SECTION 3.22. Arrangements With Related Parties
    29  
 
       
SECTION 3.23. Accounts Receivable and Payable
    30  
 
       
SECTION 3.24. Broker’s Fees
    30  
 
       
SECTION 3.25. Customers and Suppliers
    30  
 
       
SECTION 3.26. Warranties
    31  
 
       
SECTION 3.27. Accredited Investors
    31  
 
       
SECTION 3.28. Company Projections
    31  

- ii -



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.29. Foreign Corrupt Practices Act
    31  
 
       
SECTION 3.30. Disclosure
    31  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR AND THE ACQUIROR SUB
    31  
 
       
SECTION 4.1. Organization and Qualification
    32  
 
       
SECTION 4.2. Capitalization
    32  
 
       
SECTION 4.3. Authority; Binding Obligation
    32  
 
       
SECTION 4.4. No Conflict; Required Filings and Consents
    33  
 
       
SECTION 4.5. Litigation; Disputes
    33  
 
       
SECTION 4.6. SEC Filings
    34  
 
       
SECTION 4.7. Financial Statements
    34  
 
       
SECTION 4.8. Disclosure
    34  
 
       
SECTION 4.9. No Prior Activities of Acquiror Sub
    34  
 
       
SECTION 4.11 No Knowledge of Breach
    35  
 
       
ARTICLE V COVENANTS AND AGREEMENTS
    35  
 
       
SECTION 5.1. Access to Information
    35  
 
       
SECTION 5.2. Conduct of the Business Pending the Closing
    36  
 
       
SECTION 5.3. Appropriate Action; Consents; Filings; HSR Act
    39  
 
       
SECTION 5.4. Notification of Certain Matters
    40  
 
       
SECTION 5.5. Further Assurances
    40  
 
       
SECTION 5.6. Negotiations with Others
    40  
 
       
SECTION 5.7. Publicity
    40  
 
       
SECTION 5.8. Related-Party Transactions
    41  
 
       
SECTION 5.9. Tax Matters
    41  
 
       
SECTION 5.10. Approval of Shareholders
    43  

- iii -



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.11. Employee Benefit Plans
    44  
 
       
SECTION 5.12. Company Customers
    44  
 
       
SECTION 5.13. Payment of Indebtedness; Termination of Encumbrances
    44  
 
       
SECTION 5.14. Employees
    44  
 
       
SECTION 5.15. Termination of Company Options and Company Warrants
    45  
 
       
SECTION 5.16. Delivery of Interim Financial Statements
    45  
 
       
SECTION 5.17. Supplements to Schedules
    45  
 
       
SECTION 5.18. Registration
    45  
 
       
SECTION 5.19. Director and Officer Liability; Indemnification
    46  
 
       
ARTICLE VI CONDITIONS PRECEDENT
    47  
 
       
SECTION 6.1. Conditions to Obligations of Each Party Under this Agreement
    47  
 
       
SECTION 6.2. Additional Conditions to Obligations of Acquiror and Acquiror Sub
    47  
 
       
SECTION 6.3. Conditions to Obligations of the Company and the Shareholders
    49  
 
       
ARTICLE VII CLOSING
    50  
 
       
SECTION 7.1. Closing
    50  
 
       
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER
    51  
 
       
SECTION 8.1. Termination
    51  
 
       
SECTION 8.2. Procedure Upon Termination
    52  
 
       
SECTION 8.3. Effect of Termination
    52  
 
       
ARTICLE IX INDEMNIFICATION
    52  
 
       
SECTION 9.1. Survival of Representations and Warranties
    52  
 
       
SECTION 9.2. Indemnification by the Shareholders
    53  
 
       
SECTION 9.3. Indemnification by the Acquiror
    54  
 
       
SECTION 9.4. Notice of Claim
    54  

- iv -



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.5. Limitations
    57  
 
       
SECTION 9.6. Exclusivity of Remedy
    57  
 
       
ARTICLE X GENERAL PROVISIONS
    58  
 
       
SECTION 10.1. Confidentiality
    58  
 
       
SECTION 10.2. Notices
    58  
 
       
SECTION 10.3. Headings
    60  
 
       
SECTION 10.4. Severability
    60  
 
       
SECTION 10.5. Entire Agreement; No Third-Person Beneficiaries
    60  
 
       
SECTION 10.6. Waiver; Amendment
    60  
 
       
SECTION 10.7. Assignment
    61  
 
       
SECTION 10.8. Expenses
    61  
 
       
SECTION 10.9. Specific Performance
    61  
 
       
SECTION 10.10. Governing Law; Disputes
    61  
 
       
SECTION 10.11. Counterparts
    62  
 
       
SECTION 10.12. Non-Recourse
    62  
 
       
SECTION 10.13. Interpretation
    62  
 
       
SECTION 10.14. Shareholder Representative
    63  
 
       
SECTION 10.15. Disclosure Schedules
    65  
 
       
ARTICLE XI DEFINITIONS
    65  

- v -



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER, dated as of March 24 , 2010 (this
“Agreement”), is entered into by and among Advanced Energy Industries, Inc., a
corporation organized under the laws of the State of Delaware (the “Acquiror”),
Neptune Acquisition Sub, Inc., a corporation organized under the laws of the
State of Oregon (“Acquiror Sub”), and PV Powered, Inc., a corporation organized
under the laws of the State of Oregon (the “Company”). The Acquiror, Acquiror
Sub and the Company, individually hereinafter referred to as “Party” and
collectively hereinafter referred to as the “Parties.” Capitalized terms used in
this Agreement but not otherwise defined herein are defined in Article XI.
     WHEREAS, upon the terms and subject to the conditions of this Agreement,
and in accordance with the Oregon Business Corporation Act (“Oregon Law”),
Acquiror Sub will merge with and into the Company (the “Merger”);
     WHEREAS, the Boards of Directors of Acquiror and Acquiror Sub have
determined that the Merger is advisable and fair to their respective companies
and shareholders and approved and adopted this Agreement and the transactions
contemplated hereby, and contemporaneously with the execution of this Agreement
certain shareholders of the Company have executed voting agreements pursuant to
which such stockholders have agreed to vote in favor of the Merger;
     WHEREAS, pursuant to the Merger, among other things, all issued and
outstanding shares of capital stock of the Company shall be converted into the
right to receive cash and shares of the Acquiror in the amounts and on the terms
set forth herein;
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows.
ARTICLE I
THE MERGER
     SECTION 1.1. The Merger. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with Oregon Law, at the Effective
Time, Acquiror Sub shall be merged with and into the Company, with the Company
being the surviving entity (the “Surviving Company”) in the Merger. Upon
consummation of the Merger, the separate corporate existence of Acquiror Sub
shall cease, and the Surviving Company shall continue to exist as an Oregon
corporation.
     SECTION 1.2. Effective Time. Subject to the provisions of Article VII, as
promptly as practicable after the satisfaction or, if permissible, waiver of the
conditions set forth in Article VI, the Surviving Company shall cause the Merger
to be consummated by filing the Articles of Merger (the “Articles of Merger”)
and any other appropriate documents with the Secretary of State of the State of
Oregon, in such form as required by, and executed in

2



--------------------------------------------------------------------------------



 



accordance with the relevant provisions of, Oregon Law (the date and time of
such filing being the “Effective Time”).
     SECTION 1.3. Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as set forth under Oregon Law. Without limiting the generality
of the foregoing, and subject thereto, at the Effective Time, all the property,
rights, privileges, powers and franchises of the Company and Acquiror Sub shall
vest in the Surviving Company, and all debts, liabilities and duties of the
Company and Acquiror Sub shall become the debts, liabilities and duties of the
Surviving Company.
     SECTION 1.4. Articles of Incorporation; Bylaws.
          (a) The articles of incorporation of Acquiror Sub as in effect
immediately prior to the Effective Time shall be the articles of incorporation
of the Surviving Company.
          (b) The bylaws of Acquiror Sub as in effect immediately prior to the
Effective Time shall be the bylaws of the Surviving Company.
     SECTION 1.5. Directors and Officers. At the Effective Time, the officers
and directors of Acquiror Sub immediately prior to the Effective Time shall be
the officers and directors of the Surviving Company, in each case until their
respective successors are duly elected or appointed and qualified.
ARTICLE II
MERGER CONSIDERATION; CONVERSION OF SECURITIES
     SECTION 2.1. Merger Consideration. The aggregate consideration to the
Shareholders, payable when and pursuant to the terms and conditions of this
Agreement, shall be equal to Ninety Million Dollars ($90,000,000), subject to
Section 2.8, consisting of:
          (a) a cash amount equal to Thirty Five Million Dollars ($35,000,000)
less the Closing Date Indebtedness and Unsatisfied Transaction Costs payable
pursuant to Section 2.8 (the “Cash Consideration”); plus
          (b) a number of shares of Common Stock, par value $0.001 per share, of
the Acquiror (the “Acquiror Common Shares”) with an aggregate value of Fifteen
Million Dollars ($15,000,000), with the number of such Acquiror Common Shares to
be determined based upon the average closing stock price as reported by The
Nasdaq Stock Market, Inc. of such shares over the twenty (20) trading days
immediately preceding the date hereof (the “Closing Share Consideration” and
together with the Cash Consideration, the “Aggregate Merger Consideration
Payable at Closing”); plus,
          (c) a cash amount of up to Forty Million ($40,000,000) to be
calculated and paid in accordance with Section 2.3 less the Interim CEO Payment
(the “Additional Consideration” together with the Aggregate Merger Consideration
Payable at Closing, the “Merger Consideration”).

3



--------------------------------------------------------------------------------



 



     SECTION 2.2. Payment of Merger Consideration. On the Closing Date, the
Acquiror shall deposit with the Exchange Agent cash or immediately available
funds in an amount equal to the Cash Consideration and shall deposit with the
Exchange Agent certificates representing the Closing Share Consideration,
together with cash in an amount sufficient to permit the payment of cash in lieu
of fractional shares pursuant to Section 2.9. In addition, the Acquiror shall
deposit with the Exchange Agent cash or immediately available funds in an amount
equal to any Additional Consideration payable at the time and pursuant to the
terms and conditions of Section 2.3. The Aggregate Merger Consideration Payable
at Closing and the Additional Consideration, if any, shall be distributed
without duplication by the Exchange Agent to the Shareholders in accordance with
the amounts set forth in the Closing Statement and pursuant to the provisions
set forth in Section 2.7. At Closing, the Acquiror, the Shareholder
Representative and the Exchange Agent shall enter into an Exchange Agent
Agreement pursuant to which the Merger Consideration and the amounts payable
pursuant to Section 2.8 shall be deposited, held and disbursed.
     SECTION 2.3. Additional Consideration. The Shareholders shall be entitled
to receive the Additional Consideration, or such applicable portion thereof, as
deferred payment of a portion of the Merger Consideration, pursuant to the terms
set forth below:
          (a) Calculation of Additional Consideration. If (i) PV Commercial
Revenue recognized under GAAP for the fiscal year ending December 31, 2010 is
greater than Ten Million Dollars ($10,000,000), and (ii) the Gross Margin on the
sales of Commercial Inverter Products representing such recognized PV Commercial
Revenue (“Commercial Gross Revenue”) is at least 28% (collectively, the
“Targets”), then an additional One Dollar ($1.00) of Additional Consideration
shall be payable by the Acquiror to the Shareholders in cash for each One Dollar
($1.00) of such PV Commercial Revenue so recognized by the Company and by the
Acquiror above Ten Million Dollars ($10,000,000); provided, however, that in no
event shall the aggregate amount of Additional Consideration exceed Forty
Million Dollars ($40,000,000), less any amounts the Company is entitled to
withhold pursuant to Article IX below, or be less than zero dollars.
          (b) Operation During Earn-Out Period. The Company shall be operated on
a “stand-alone basis” during the period from Closing until December 31, 2010
(the “Earn-Out Period”) in accordance with the 2010 Plan and the operational
limitations and restrictions set forth in Schedule 2.3(b) attached hereto (the
“Operating Guidelines”). The General Manager shall have the authority to make
and implement decisions relating to the day-to-day operations of the Surviving
Company in accordance with the 2010 Plan and subject to the Operating
Guidelines. Notwithstanding the foregoing or anything to the contrary herein or
in the Operating Guidelines, in the event of a material failure to operate the
Surviving Company in accordance with the Operating Guidelines which failure, if
capable of cure, is not cured within fifteen (15) Business Days after receipt of
written notice thereof, and provided that such breach was not caused by the
material breach by Acquiror of any provision of this Section 2.3, including the
Operating Guidelines, which Acquiror failed to cure within fifteen (15) Business
Days of notice thereof from the Shareholder Representative, then the Acquiror
may take any action or direct or cause the Surviving Company to take and/or
refrain from taking any action or actions related to such breach by the
Surviving Company (an “Acquiror Decision”), which Acquiror Decision shall

4



--------------------------------------------------------------------------------



 



not result in the acceleration or adjustment to the Additional Consideration
payable hereunder and shall otherwise be deemed consented to by the General
Manager and the Shareholder Representative, and the Acquiror shall be entitled
to exercise any rights of indemnification, including rights of offset against
the Additional Consideration, for any Losses arising as a result thereof under
Article IX. For the avoidance of doubt, the failure by the Surviving Company to
obtain any particular level of financial performance shall not alone constitute
a material failure or be grounds for an Acquiror Decision. The Acquiror and the
Shareholder Representative shall promptly notify each other in writing of any
breach of the other party’s obligations under this Section 2.3 or the Operating
Guidelines of which it has Knowledge, including any fraud in the operation of
the Surviving Company during the Earn-Out Period (provided that the General
Manager shall have complied with Paragraph 7 of the Operating Guidelines) within
fifteen (15) Business Days of the occurrence thereof.
          (c) Funding 2010 Operating Plan. The Acquiror agrees to fully fund the
operating expenses of the Surviving Company during the Earn-Out Period solely as
set forth in the 2010 Plan less the amount of the Evans Advance disbursed at
Closing pursuant to Section 2.8. These funds will be available within no more
than three (3) Business Days following a draw request delivered to the Acquiror
by the General Manager (with a copy to and after consultation with the
Shareholder Representative) as a line of credit during 2010 to support the 2010
Plan, and any interest associated with such line of credit shall not be used in
the calculation of Commercial Gross Margin. The Acquiror is not required to fund
any amounts in excess of the amounts set forth in the 2010 Plan. Any amounts
funded in excess of the amounts set forth in the 2010 Plan shall be approved in
advance by the Shareholder Representative.
          (d) Earn-Out Statement. As promptly as reasonably practicable and in
any event no later than five (5) Business Days after delivery to the Acquiror of
copies of the completed and closed books and records of the Surviving Company
and the audited financial statements by the Surviving Company (each in a form
reasonably satisfactory to the Acquiror and the Shareholder Representative),
with respect to the twelve-month period ending December 31, 2010, the Acquiror
shall prepare, or cause to be prepared, and deliver to the Shareholder
Representative a detailed statement (the “Earn-Out Statement”) (i) containing
its calculation of the amount of PV Commercial Revenue, Commercial Gross Margin
and the Additional Consideration, if any, in each case prepared in accordance
with this Section 2.3 and Schedule 2.3(b), and (ii) reflecting adjustment, if
any, to the Additional Consideration as a result of the Acquiror’s exercise of
its rights of offset under Article IX.
          (e) Disputes. The Earn-Out Statement (and the computation of the
Additional Consideration indicated thereon) prepared and delivered by the
Acquiror to the Shareholder Representative in accordance with Section 2.3(d)
shall be conclusive and binding upon the Parties unless the Shareholder
Representative, within fifteen (15) Business Days after delivery of the Earn-Out
Statement notifies the Acquiror in writing that the Shareholder Representative
disputes any of the amounts set forth therein, specifying the nature of the
dispute and the basis therefor (the “Dispute Notice”); provided, however, that
the Shareholder Representative shall not be entitled to dispute the computation
of the Additional Consideration set forth in the Earn-Out Statement to the
extent the amount disputed is a direct result of any actions or failure to act
on the part of the Acquiror that the Shareholder Representative did not timely
dispute, or that was

5



--------------------------------------------------------------------------------



 



otherwise deemed consented to or resolved, pursuant to the provisions of Section
2.3(b), Section 2.3(f) or Section 2.3(g). The Acquiror shall provide the
Shareholder Representative reasonable access to the books and records (including
financial statements) during normal business hours for the sole purpose of
verifying or contesting the amount of the Additional Consideration. If the
Shareholder Representative so notifies the Acquiror that it disputes any of the
amounts set forth on the Earn-Out Statement, the Acquiror and the Shareholder
Representative shall in good faith attempt to promptly resolve the dispute and,
if the Acquiror and the Shareholder Representative so resolve all disputes, the
Earn-Out Statement (and the computation of the Additional Consideration
indicated thereon), as amended to the extent necessary to reflect the resolution
of the dispute, shall be conclusive and binding on the Acquiror and the
Shareholders. If the Acquiror and the Shareholder Representative do not reach
agreement in resolving the dispute within fifteen (15) Business Days after
delivery of the Dispute Notice, the Acquiror and the Shareholder Representative
shall submit the dispute to the Arbiter for resolution. Promptly, but no later
than twenty (20) days after acceptance of his or her appointment as Arbiter, the
Arbiter shall determine (it being understood that in making such determination,
the Arbiter shall be functioning as an expert and not as an arbitrator), based
solely on written submissions by the Acquiror and the Shareholder
Representative, and not on independent review, only those issues in dispute and
shall render a written report as to the resolution of the dispute and the
resulting computation of the Additional Consideration, which shall be conclusive
and binding on the Parties. All proceedings conducted by the Arbiter shall take
place in Salt Lake City, Utah, or such other location as the Parties may agree.
In resolving any disputed item, the Arbiter (x) shall be bound by the provisions
of this Section 2.3, and (y) may not assign a value to any item greater than the
greatest value for such items claimed by either the Acquiror or the Shareholder
Representative or less than the smallest value for such items claimed by either
the Acquiror or the Shareholder Representative. The fees, costs and expenses of
the Arbiter shall be allocated to and borne by the Acquiror on the one hand and
the Shareholders on the other hand (and among them, based on their Pro Rata
Share of the Merger Consideration) based on one (1) minus the percentage that
the Arbiter’s determination (before such allocation) bears to the total amount
of the total items in dispute as originally submitted to the Arbiter. For
example, should the items in dispute total in amount to $1,000 and the Arbiter
awards $600 in favor of the Acquiror’s position, 40% of the costs of its review
would be borne by the Acquiror and 60% of the costs would be borne by the
Shareholders. Any such amounts to be borne by the Shareholders shall be deducted
by the Acquiror from the Additional Consideration, if any, so determined to be
payable, and if the Additional Consideration is not sufficient to cover such
expenses, then the Shareholders shall promptly reimburse, and indemnify and hold
harmless, the Acquiror for the full amount of such expenses.
          (f) Payment of Additional Consideration. The Acquiror shall deposit
with the Exchange Agent cash or immediately available funds in the amount of the
Additional Consideration payable hereunder (less the amount of the Interim CEO
Payment payable pursuant to Section 2.8 and less any amounts in dispute in
accordance with Section 2.3(e)) within ten (10) Business Days following approval
by the Board of Directors of the Acquiror (the “Acquiror Board”), at its
regularly scheduled meeting held in February 2011, of the PV Commercial Revenue,
the Commercial Gross Margin and the resulting Additional Consideration payable
as set forth in the Earn-Out Statement, or promptly following the determination
of such amounts by

6



--------------------------------------------------------------------------------



 



an Arbiter in the event of a dispute as contemplated by Section 2.3(e); provided
that if the PV Commercial Revenue and Commercial Gross Margin targets set forth
in Section 2.3(a) have been achieved prior to the regularly scheduled meeting of
the Acquiror Board held prior to the end of the fiscal year ending December 31,
2010, then such payment to the Exchange Agent shall be made promptly following
approval of the Acquiror Board at such meeting. The Exchange Agent shall
promptly disburse to each Shareholder his, her or its Pro Rata Share of the
Additional Consideration (other than any amounts that are subject to dispute).
The Acquiror shall furnish to the Shareholder Representative at least five
(5) days advance written notice of the Acquiror Board meeting, together with all
materials provided to the Acquiror Board relating to the calculation and
approval of the Additional Consideration as well as any recommendations
contained therein. The standard for the Acquiror Board approval of the
Additional Consideration is whether the calculations of PV Commercial Revenue
and Commercial Gross Margin set forth in the Earn-Out Statement were determined
in accordance with the terms of this Agreement. If the Acquiror Board approves
any modification to the calculation of the Additional Consideration set forth in
the Earn-Out Statement, the Acquiror shall notify the Shareholder Representative
of such modification, specifying the basis therefor and the computation of
Additional Consideration so approved by the Acquiror Board. Any late payment of
the Additional Consideration shall bear interest at the then senior bank rate
available to the Acquiror plus 200 basis points. Notwithstanding anything to the
contrary herein, if there is a dispute with respect to the amount of Additional
Consideration payable hereunder, the Acquiror shall promptly deposit with the
Exchange Agent any undisputed portion of the Additional Consideration as
otherwise required by this Section 2.3(f); provided that if the Acquiror has a
reasonable basis for claiming fraud or intentional material misrepresentation in
the conduct of the business of the Surviving Company during the Earn-Out Period,
the Acquiror shall provide the Shareholder Representative with notice thereof,
specifying in reasonable details the basis for such claim, and shall be entitled
to withhold the entire amount of Additional Consideration pending determination
of the amounts recoverable by the Acquiror pursuant to Article IX.
          (g) Limitation of Liability. In no event shall the Acquiror have any
liability for a breach of this Section 2.3 (other than for a breach of its
funding obligations under Section 2.3(c) or payment obligations under
Section 2.3(f)) unless the Shareholder Representative gives the Acquiror notice
of such breach within fifteen (15) Business Days after it has Knowledge of the
occurrence thereof, and the Acquiror fails to cure such breach within fifteen
(15) Business Days of the date of such notice, and the Shareholder
Representative can reasonably demonstrate that such breach directly impacted PV
Commercial Revenue and/or Commercial Gross Margin during the Earn-Out Period,
the amount of such impact and the amount of Additional Consideration that would
have been payable had such breach not occurred (such amount being the “Earn-Out
Loss”), in which event the liability of the Acquiror shall be limited solely to
the amount of such Earn-Out Loss not paid to the Shareholders. If the Acquiror
disputes the amount of such Earn-Out Loss then the Acquiror shall be entitled,
within thirty (30) days of notice from the Shareholder Representative of such
amount, to provide a written objection (an “Acquiror Objection”) to the
Shareholder Representative, the General Manager and the Board of Directors of
the Surviving Company detailing the basis for such objection. After receipt of
such Acquiror Objection, the Acquiror and the Shareholder Representative shall
negotiate in good faith the amount of the Earn-Out Loss. If Acquiror and the
Shareholder Representative cannot reach

7



--------------------------------------------------------------------------------



 



agreement on Earn-Out Loss within five (5) Business Days after delivery of the
Acquiror Objection, then the Acquiror and the Shareholder Representative shall
submit the dispute to the Board of Directors of the Surviving Company for
review. If the Board of Directors of the Surviving Company and the Shareholder
Representative are unable to resolve such dispute within five (5) Business Days
after submission for their review, they shall submit the dispute to the Arbiter
for review. The Arbiter shall be engaged to provide an independent assessment of
the extent to which the breach by the Acquiror directly impacted PV Commercial
Revenue and/or Commercial Gross Margin during the Earn-Out Period and the amount
of the Earn-Out Loss, and such determinations shall be deemed binding upon the
parties hereto. To the extent that the parties agree or the Arbiter determines
that there is an Earn-Out Loss, such amount shall be paid to the Shareholders
not more than three (3) Business Days after such determination (subject to the
Deductible and the cap set forth in Section 9.5).
          By tendering his, her or its Certificate(s) and accepting the Merger
Consideration hereunder, each Shareholder understands and agrees that following
the Closing, (i) the Acquiror has no duty, obligation or liability to operate or
conduct the business of the Company or the Acquiror following the Closing in any
manner, except to the extent expressly set forth herein, (ii) no Shareholder
shall have any claim against the Acquiror, the Surviving Company or their
respective Affiliates with respect to the conduct of the business of the Company
or the Acquiror following the Closing or the Additional Consideration, other
than a failure to pay any Additional Consideration as expressly required by this
Agreement, (iii) no Shareholder shall have any claim against the Acquiror, the
Surviving Company or their respective Affiliates with respect to any services
provided by the Acquiror at the request of the Surviving Company on a voluntary
basis, including the sufficiency of such services or the determination by
Acquiror not to provide such services, or any determination by the Acquiror or
the Board of Directors of the Surviving Company to approve or consent to, or to
not approve or consent to, any matters requiring their approval or consent under
the Operating Guidelines, and (iv) the Additional Consideration is contingent on
reaching the applicable PV Commercial Revenue and Commercial Gross Margin goals
set forth in this Section 2.3, and there is no guarantee such Targets will be
reached or the Additional Consideration Paid unless it is earned. The Acquiror
makes no representation and expresses no opinion as to (x) the value of this
Section 2.3 to the Shareholders or (y) whether or not this Section 2.3 will
increase the Merger Consideration payable to the Shareholders. The Acquiror
understands and agrees that there is no guarantee the Targets will be reached
during the Earn-Out Period.
          (h) Acquiror Change in Control. If there is an Acquiror Change in
Control during the Earn-Out Period, the obligations of the Acquiror under this
Section 2.3 will be assumed in full in writing by the surviving or acquiring
company in such Acquiror Change in Control, and any Additional Consideration, to
the extent earned, will be paid in 2011 as soon as reasonably practicable once
the board of directors of such company reviews and approves such calculation as
if the Acquiror Change in Control had not occurred, which review and approval
shall occur at the first regularly scheduled meeting of such board of directors
following the later of the date the Earn-Out Statement is delivered or the
closing of such Acquiror Change in Control. Acquiror shall notify the
Shareholder Representative of an Acquiror Change of Control as soon as it is
required to make such disclosure under applicable Law to the public.

8



--------------------------------------------------------------------------------



 



          (i) Rights of Shareholder Representative. Nothing contained herein
shall entitle the General Manager or Acquiror to take any action to bind the
Shareholder Representative. The General Manager shall provide to the Shareholder
Representative the materials and any notices provided to the Board of Directors
of the Surviving Company when such materials or notices are provided to the
Board of Directors as well as the information provided in Paragraph 6 of
Schedule 2.3(b). The Acquiror shall provide to the Shareholder Representative
the monthly financial statements of the Surviving Company, including separate
breakdowns of the PV Commercial Revenue and Commercial Gross Margin, as soon as
practicable after completion thereof. The General Manager shall be available on
reasonable advance notice and during normal business hours to answer reasonable
inquiries from the Shareholder Representative regarding PV Commercial Revenue
and Commercial Gross Margin, and the Shareholder Representative shall be
entitled periodically to inspect the facilities and the books and records of the
Surviving Company for purposes of verifying the progress of the Surviving
Company in the achievement of the Targets. In the event of the departure of the
General Manager or any Director level or above employee of the Surviving Company
for any reason, the Shareholder Representative shall have the right to consent
to any replacement thereof, such consent not to be unreasonably withheld or
delayed. The Shareholder Representative shall at all times maintain the
confidentiality of all information and materials, in whatever medium, furnished
to the Shareholder Representative or to which the Shareholder Representative has
access pursuant to the terms and conditions of a confidentiality agreement to be
entered into by and between the Shareholder Representative and the Acquiror at
Closing (the “Shareholder Representative Confidentiality Agreement”).
     SECTION 2.4. Effect on Capital Stock. As of the Effective Time, by virtue
of the Merger and without any action on the part of the Acquiror, Acquiror Sub
or the Company, or of the holders of any shares of common stock of the Company
(the “Common Shares”), any shares of preferred stock of the Company (the
“Preferred Shares” and together with the Common Shares, the “Company Shares”),
or any shares of capital stock of Acquiror Sub:
          (a) Subject to the other provisions of this Section 2.4, each issued
and outstanding Common Share (excluding for these purposes Dissenting Shares)
shall be converted into the right to receive, upon the surrender of the
certificate formerly representing such Common Share (or lost share affidavit in
a form reasonably acceptable to Acquiror), and without interest, (i) cash in an
amount equal to the Cash Consideration (less the amount of the Closing Date
Indebtedness and Unsatisfied Transaction Costs paid pursuant to Section 2.8)
divided by the Base Number (the “Per Share Closing Cash Consideration”), (ii) a
number of Acquiror Common Shares equal to the Closing Share Consideration
divided by the Base Number (the “Per Share Closing Share Consideration”), and
(iii) the right to receive a portion of the Additional Consideration, if any,
payable pursuant to Section 2.3 equal to the Additional Consideration (less the
subsequent Interim CEO Payment not paid at Closing) divided by the Base Number
(the “Per Share Additional Consideration”).
          (b) Subject to the other provisions of this Section 2.4, each issued
and outstanding Preferred Share (excluding for these purposes Dissenting Shares)
shall be converted into the right to receive, upon the surrender of the
certificate formerly representing such Preferred Share, and without interest,
(i) cash in an amount equal to the Per Share Closing Cash

9



--------------------------------------------------------------------------------



 



Consideration multiplied by 1.15, (ii) a number of Acquiror Common Shares equal
to the Per Share Closing Share Consideration multiplied by 1.15, and (iii) the
right to receive a portion of the Additional Consideration, if any, payable
pursuant to Section 2.3 equal to the Per Share Additional Consideration
multiplied by 1.15.
          (c) Each such Common Share and Preferred Share (excluding for these
purposes Dissenting Shares) shall no longer be outstanding and shall be
cancelled and shall cease to exist, and each holder of a stock certificate which
immediately prior to the Effective Time represents any such Common Share or
Preferred Share shall cease to have any rights with respect thereto, except the
right to receive the Merger Consideration payable pursuant to Section 2.4(a) and
Section 2.4(b), as applicable.
          (d) Each share of capital stock of the Company that is owned by the
Company (as treasury or otherwise), and by the Acquiror or any Subsidiary of the
Acquiror, including without limitation, Acquiror Sub, immediately prior to the
Effective Time shall be cancelled and shall cease to exist and no payment shall
be made with respect thereto.
     SECTION 2.5. Dissenting Shares. Common Shares and Preferred Shares that are
issued and outstanding immediately prior to the Effective Time and that are held
by a Shareholder who has not voted such shares in favor of the Merger and who
has demanded or may properly demand appraisal rights in the manner provided
under applicable provisions of Oregon Law (“Dissenting Shares”) shall not be
converted into a right to receive a portion of the Merger Consideration unless
and until the Effective Time has occurred and the holder of such Dissenting
Shares becomes ineligible for such appraisal rights. The holders of Dissenting
Shares shall be entitled only to such rights as are granted under applicable
provisions of the Oregon Law. Each holder of Dissenting Shares who becomes
entitled to payment for such shares pursuant to applicable provisions of Oregon
Law shall receive payment therefor from the Surviving Company in accordance with
Oregon Law; provided, however, that (a) if any such holder of Dissenting Shares
shall have failed to establish entitlement to appraisal rights as provided under
applicable provisions of Oregon Law, or (b) if any such holder of Dissenting
Shares shall have effectively withdrawn demand for appraisal of such shares or
lost the right to appraisal and payment for such shares under applicable
provisions of Oregon Law, such holder of Dissenting Shares shall forfeit the
right to appraisal of such shares and each such Dissenting Share shall be
treated as if it had been, as of the Effective Time, converted into a right to
receive the applicable portion of the Merger Consideration, without interest
thereon, as provided in Section 2.3 of this Agreement. The Company shall give
the Acquiror prompt notice of any demands received by the Company for appraisal
of any Common Shares or Preferred Shares and the Acquiror shall have the right
to participate in all negotiations and proceedings with respect to such demands,
provided that the Acquiror shall not have authority to bind the Company in such
negotiations and proceedings. The Company shall not, except with the prior
written consent of the Acquiror, make any payment with respect to, or settle or
offer to settle, any such demands, with respect to any holder of Dissenting
Shares before the Effective Time. Notwithstanding the foregoing, as provided in
Article VI, it is a condition to the Acquiror’s obligations pursuant to this
Agreement that holders of Company Shares representing in excess of 95% of the
issued and outstanding Company Shares immediately prior to the Effective Time
shall not have demanded payment or exercised appraisal rights under applicable
provisions of Oregon Law.

10



--------------------------------------------------------------------------------



 



     SECTION 2.6. Termination of Company Options and Company Warrants. Each
Company Option and each Company Warrant that shall not have been exercised prior
to the Effective Time and is not terminated automatically or otherwise in
accordance with the Company Option Plans shall be terminated immediately prior
to the Effective Time.
     SECTION 2.7. Exchange Procedures.
          (a) Exchange of Certificates. Prior to receiving any portion of the
Merger Consideration, each holder of record of a certificate or certificates
that immediately prior to the Effective Time represented issued and outstanding
Company Shares (each, a “Certificate” and, collectively, the “Certificates”),
shall have delivered to the Exchange Agent (i) a properly completed and duly
executed letter of transmittal (a “Letter of Transmittal”) and (ii) the
Certificates held of record by such holder. Such Letter of Transmittal shall
have been previously delivered by the Exchange Agent to such holder along with
instructions thereto and a notice to the effect that delivery of the
Certificates shall be effected, and risk of loss and title to the Certificates
shall pass, only upon delivery of the Certificates to the Exchange Agent. Upon
surrender of a Certificate to the Company, together with such Letter of
Transmittal, duly executed, the holder of such Certificate shall be entitled to
receive in exchange therefor the consideration into which the shares represented
by such Certificate shall have been converted pursuant to Section 2.4, and the
Certificate so surrendered shall be canceled. If the portion of the Merger
Consideration is to be paid to a Person other than the Person in whose name the
Certificate so surrendered is registered, it shall be a condition of exchange
that such Certificate shall be properly endorsed or otherwise in proper form for
transfer and that the Person requesting such exchange shall pay any transfer or
other Taxes required by reason of the exchange to a Person other than the
registered holder of such Certificate or establish to the reasonable
satisfaction of the Surviving Company that such Tax has been paid or is not
applicable. Until surrendered as contemplated by this Section 2.7, each
Certificate shall be deemed as of the Effective Time of the Merger to represent
only the right to receive, upon surrender of such Certificate in accordance with
this Section 2.7, the consideration into which the shares represented by such
Certificate shall have been converted pursuant to Section 2.3. If any
certificate evidencing any Company Share shall have been lost, stolen or
destroyed, the Exchange Agent may, in its discretion and as a condition
precedent to the issuance of any consideration pursuant to Section 2.3, require
the owner of such lost, stolen or destroyed certificate to provide an
appropriate affidavit with respect to such certificate.
          (b) At any time following the twelve (12) month anniversary of the
Closing Date, the Acquiror shall be entitled to require the Exchange Agent to
deliver to it any funds (including any interest received with respect thereto)
that had been deposited with the Exchange Agent and which have not been
disbursed to the Shareholders, and thereafter, such Shareholders shall be
entitled to look only to the Surviving Company (subject to abandoned property,
escheat or other similar laws) as general creditors thereof with respect to the
payment of any Merger Consideration that would otherwise be payable upon
surrender of any Certificates held by such Shareholders, as determined pursuant
to this Agreement, without any interest thereon. Any amounts remaining unclaimed
by such Shareholders at such time at which such amounts would otherwise escheat
to or become property of any Governmental Entity shall become, to the extent
permitted by applicable Laws, the property of the other Shareholders on a pro
rata basis, free and

11



--------------------------------------------------------------------------------



 



clear of all claims or interests of any Person previously entitled thereto, and
shall be deposited in a separate account maintained solely for holding such
funds by the Surviving Company. Notwithstanding the foregoing, none of the
Acquiror, Acquiror Sub or the Surviving Company shall be liable to any former
Shareholder for any portion of the Merger Consideration or interest thereon
properly delivered to a public official pursuant to any applicable abandoned
property, escheat or other similar Law, or deposited into a separate account
maintained by the Company pursuant to the immediately prior sentence.
          (c) No Further Ownership Rights in Common Shares. All consideration
paid upon the surrender of the Certificates in accordance with the terms of this
Article II shall be deemed to have been paid in full satisfaction of all rights
pertaining to the shares of Common Shares previously represented by such
Certificates. At the close of business on the day on which the Effective Time
occurs, the stock transfer books of the Company shall be closed and there shall
be no further registration of transfers on the stock transfer books of the
Surviving Company of the shares of Common Shares that were outstanding
immediately prior to the Effective Time. If, at any time after the Effective
Time, Certificates are presented to the Surviving Company or the Acquiror for
any reason, they shall be canceled and exchanged as provided in this Article II.
          (d) No Liability. None of the Exchange Agent, Acquiror, Acquiror Sub,
the Company or the Surviving Company shall be liable to any Person in respect of
any Merger Consideration delivered to a public official pursuant to any
applicable abandoned property, escheat or similar Law.
     SECTION 2.8. Certain Payments. On the Closing Date, the Acquiror shall, on
behalf of the Company and the Shareholders, as applicable, pay to such account
or accounts as the Company specifies to the Acquiror in writing at least three
(3) Business Days prior to the Closing Date, the aggregate amount of any Closing
Date Indebtedness, Unsatisfied Transaction Costs and the Evans Advance, along
with evidence reasonably satisfactory to the Acquiror of such amounts so due and
payable. The Cash Consideration paid at Closing shall be reduced by the
aggregate amount of any such payments of Closing Date Indebtedness and
Unsatisfied Transaction Costs, but not by the amount of the Evans Advance which
shall be paid directly by Acquiror to Evans Renewable Holdings III, LLC by wire
transfer of same day funds. For the avoidance of doubt, the Evans Advance shall
not be considered part of the Merger Consideration or Cash Consideration and
shall be paid at Closing in addition to the Merger Consideration and Cash
Consideration (as so reduced pursuant to the preceding sentence). On the date
any Additional Consideration is payable pursuant to Section 2.3, the Acquiror
shall, on behalf of the Company, pay to such account or accounts as the
Shareholder Representative specifies to the Acquiror in writing at least one
(1) Business Day prior to such date of payment, the aggregate amount of the
Interim CEO Payment, which amount shall reduce the Additional Consideration
payable to the Shareholders under Section 2.3.
     SECTION 2.9. No Fractional Shares. No certificates representing fractional
Acquiror Shares shall be issued upon the surrender for exchange of Certificates
and such a fractional share shall not entitle the record or beneficial owner
thereof to vote or to any other rights as a stockholder of the Acquiror. In lieu
of receiving any such fractional share, each holder of Acquiror Shares who would
otherwise have been entitled thereto upon the surrender of

12



--------------------------------------------------------------------------------



 



Certificates for exchange will receive cash (without interest) in an amount
rounded to the nearest whole cent, determined by multiplying such fractional
share by the average closing stock price as reported by The Nasdaq Stock Market,
Inc. of such shares over the twenty (20) trading days immediately preceding the
Closing Date. No certificates representing fractional Acquiror Shares shall be
issued and such a fractional share shall not entitle the record or beneficial
owner thereof to vote or to any other rights as a stockholder of Acquiror. In
lieu of receiving any such fractional share, each Shareholder who would
otherwise have been entitled thereto will receive cash (without interest) in an
amount rounded to the nearest whole cent, determined by multiplying such
fractional share by the applicable Future Average Price. Acquiror shall make
available to the Exchange Agent the cash necessary for this purpose.
     SECTION 2.10. Withholding Taxes. Notwithstanding anything to the contrary
contained herein, the Exchange Agent, the Acquiror, Acquiror Sub, the Company or
the Surviving Company (as appropriate) shall be entitled to deduct and withhold
from the Merger Consideration otherwise payable to or on behalf of a Shareholder
or other recipient of consideration as contemplated hereby such amounts as such
Party is required to deduct and withhold with respect to the making of such
payment under the Code or under any provision of state, local or foreign Tax
Law. To the extent that amounts are so withheld, (a) such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
Shareholder in respect of which such deduction and withholding was made, and
(b) the Exchange Agent, the Acquiror, Acquiror Sub, the Company or the Surviving
Company (as appropriate) shall provide to such Shareholder written notice of the
amounts so deducted or withheld.
     SECTION 2.11. Closing Statement.
          (a) Not less than three (3) Business Days prior to the Closing Date,
the Company shall deliver to the Acquiror a statement (the “Closing Statement”)
signed by the Chief Financial Officer of the Company (on behalf and in the name
of the Company), which sets forth in reasonable detail (i) the payee and amount
of any Closing Date Indebtedness, Evans Advance and Unsatisfied Transaction
Costs, (ii) Base Number, (iii) the name of each holder of Common Shares and the
number of Common Shares outstanding and held by each such Shareholder
immediately prior to Closing, (iv) the name of each holder of Preferred Shares
and the number of Common Shares into which the Preferred Shares outstanding and
held by each such Shareholder are convertible immediately prior to the Closing
pursuant to Article IV of the Company’s Articles of Incorporation, (v) the name
of each holder of a Company Option and a Company Warrant who has elected to
exercise such Company Option or Warrant and the number of Common Shares issuable
as a result of such exercise, (vi) the Per Share Closing Cash Consideration and
the Per Share Closing Share Consideration (each determined in accordance with
the Articles of Incorporation) allocated to each Shareholder and each holder of
a Company Option and Company Warrant, and (vii) the Per Share Additional
Consideration allocated to each Shareholder and each holder of a Company Option
and Company Warrant (to the extent that each holder of a Company Option and
Company Warrant are not set forth in the definition of Shareholder).

13



--------------------------------------------------------------------------------



 



          (b) The Company shall attach to the Closing Statement such documents
as are necessary to confirm to the satisfaction of the Acquiror that, upon
payment of the respective amounts to the Shareholders as specified in the
Closing Statement, each Shareholder shall have been paid in full, in accordance
with the Articles of Incorporation, such Shareholder’s allocation of the Merger
Consideration based on the number of Common Shares and Preferred Shares held by
such Shareholder.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as specifically set forth in the Schedules (with specific references
to the Section or subsection of this Agreement to which the information stated
in such disclosure relates), the Company hereby represents, warrants to and
agrees with the Acquiror and Acquiror Sub as follows, in each case as of the
date of this Agreement and as of the Closing Date:
     SECTION 3.1. Organization and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under Oregon Law, and has
the full corporate power and authority to own, operate and lease its assets, to
carry on its business as currently conducted, to execute and deliver this
Agreement and to carry out the transactions contemplated hereby. The Company is
duly qualified or authorized to conduct business as a foreign corporation and is
in good standing in the states, countries and territories listed in Schedule 3.1
and in each jurisdiction where the nature of its business or the character of
the assets owned, leased or otherwise held by it makes such qualification or
authorization necessary, other than where the failure to be so qualified,
authorized or in good standing would not have, individually or in the aggregate,
a Company Material Adverse Effect.
     SECTION 3.2. Subsidiaries. The Company does not have any Subsidiaries.
     SECTION 3.3. Corporate Records.
          (a) The Company has furnished to the Acquiror a true and complete copy
of the articles of incorporation of the Company which is filed with the Oregon
Secretary of State and a true and complete copy of the Company’s bylaws, and all
amendments thereto, as in effect on the date of this Agreement.
          (b) Except as set forth in Schedule 3.3, the stock records and
financial records of the Company are complete and correct in all material
respects and have been maintained in accordance with reasonable business
practices for companies similar to the Company, and the Company will have prior
to Closing made available to the Acquiror the minutes for all meetings of the
Board of Directors and/or shareholders of the Company, for which minutes were
taken, held as of the date hereof (or written consents in lieu of such meetings
when such actions were taken pursuant to written consent).
     SECTION 3.4. Capitalization; Owners of Shares. The authorized capital stock
of the Company consists of (i) 2,000,000,000 Common Shares, of which 1,245,675
Common Shares are issued and outstanding, all of which are duly authorized,
validly issued, fully paid and

14



--------------------------------------------------------------------------------



 



nonassessable and (ii) 260,000,000 Preferred Shares of which all such shares are
designated Series A Convertible Preferred, all of which are issued and
outstanding, and all of which are duly authorized, validly issued.
Schedule 3.4(a) sets forth the names and addresses of all holders of record of
Company Shares and the number and class of shares held by each such holder. No
other Company Shares have been reserved for any purpose. Except as set forth in
Schedule 3.4(b) (which shows the Company Options and Company Warrants) or as set
forth in the articles of incorporation of the Company, there are no securities
convertible into or exchangeable for Company Shares or any other securities of
Company, and no outstanding or authorized options, rights (preemptive or
otherwise), warrants, rights of redemption, claims of any character, or other
rights, contingent or otherwise, to purchase or to sell or subscribe for any
shares of such shares or other securities of the Company. Except as set forth in
Schedule 3.4(b) or (c), there are no outstanding Contracts affecting or relating
to the voting, issuance, purchase, redemption, registration, repurchase or
transfer of Common Shares, any other securities of the Company, except as
contemplated hereunder. There are no dividends or similar distributions which
have accrued or been declared but are unpaid on the capital stock or other
equity interests of the Company, and the Company is not subject to any
obligation (contingent or otherwise) to pay any dividend or otherwise to make
any distribution or payment (whether related to Taxes or otherwise) to any
current or former holder of the Company’s capital stock. Except as set forth in
Schedule 3.4, the Company has never purchased, redeemed or otherwise acquired,
or effectuated any split, combination, reclassification or recapitalization of
any of its shares of capital stock or other equity interests, or entered into
any agreement to do any of the foregoing. The Company has complied in all
material respects with all applicable Law in connection with the offer, sale,
issuance, purchase, redemption or acquisition, or any split, combination,
reclassification or recapitalization, of any of its capital stock or other
equity interests and, to the Company’s Knowledge, there are no rights of
rescission under applicable Law with respect thereto.
     SECTION 3.5. Authority; Binding Obligation. The Company has all requisite
corporate power, authority and legal capacity to execute and deliver this
Agreement and each of the other agreements, documents, certificates or other
instruments executed and delivered by the Company and contemplated to be so
executed and delivered by the Company hereby (the “Company Documents”), to
perform its obligations hereunder and thereunder and to consummate the
transactions hereby and thereby. The execution, delivery and performance by the
Company of this Agreement, the execution, delivery and performance by the
Company of the Company Documents, and the consummation by the Company of the
transactions contemplated hereby and thereby, have been duly authorized and
approved by all necessary corporate action, and no other corporate proceeding on
the part of the Company is necessary to authorize this Agreement and the Company
Documents, or to consummate the transactions contemplated hereby and thereby,
other than the approval and adoption of this Agreement by the Company in
accordance with Oregon Law and the Company’s articles of incorporation (as
amended) and bylaws. This Agreement has been, and the Company Documents will be
at or prior to the Closing, duly executed and delivered by the Company. This
Agreement constitutes, and the Company Documents when so executed and delivered,
will constitute a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms except for the Enforceability
Exceptions; provided, however, that the Merger will not become effective until
the Articles of Merger are filed with the office of the Secretary of State of
the State of Oregon.

15



--------------------------------------------------------------------------------



 



     SECTION 3.6. No Conflict; Required Filings and Consents. The execution,
delivery and performance by the Company of this Agreement and the Company
Documents, the fulfillment of and compliance with the respective terms and
provisions hereof and thereof, and the consummation by the Company of the
transactions contemplated hereby and thereby, do not and will not:
          (a) conflict with, or violate any provision of, the articles of
incorporation or bylaws of the Company;
          (b) except as set forth in Schedule 3.6(b), conflict with or violate
in any material respect any Law applicable to the Company or any of its assets;
          (c) subject to obtaining the consents and approvals set forth in
Schedule 3.6(c), conflict with, result in any material breach of, or constitute
a material default (or an event that with notice or lapse of time or both would
become a default), result in a change of control or result in the termination or
acceleration, or create in another Person a put right, purchase obligation or
similar right under any Material Contract to which the Company is a party or by
which the Company or any of its assets, is bound;
          (d) result in or require the creation or imposition of, or result in
the acceleration of, any Indebtedness or any Encumbrance of any nature upon, or
with respect to, the Company or any of the assets now owned or hereafter
acquired by the Company, except as set forth on Schedule 3.6(d).
          (e) subject to obtaining the consents and approvals set forth in
Schedule 3.6(c) and except as set forth in Schedule 3.6(e), require any consent,
approval, authorization or permit of, or filing with or notification to, any
Person not party to this Agreement, except (i) the filing and acceptance for
record of the Articles of Merger as required by Oregon Law; (ii) the approval of
the holders of at least fifty percent (50%) of the outstanding Company Shares
(voting on an as converted to Common Share basis) of this Agreement; and
(iii) the pre-merger notification requirements under the HSR Act; or
          (f) subject to obtaining the consents and approvals set forth in
Schedule 3.6(c) and except as set forth in Schedule 3.6(f), result in or give
rise to any penalty, forfeiture, Contract termination, right of termination,
amendment or cancellation, or restriction on business operations of the Company.

16



--------------------------------------------------------------------------------



 



     SECTION 3.7. Financial Statements and Condition.
          (a) Schedule 3.7(a) sets forth copies of (i) the unaudited balance
sheets of the Company as at December 31, 2008 and 2007 and the related unaudited
statements of income, stockholders’ equity and cash flows of the Company for the
years then ended, (ii) the audited balance sheet of the Company as at
December 31, 2009 and the related audited statements of operations,
stockholders’ equity and cash flows of the Company for the year then ended (the
“Audited Financial Statements”), and (iii) the internally prepared unaudited
balance sheet of the Company as of and at January 31, 2010, and the related
consolidated statements of income and cash flows of the Company for the
one-month period then ended (the “Interim Financial Statements”) (such
statements, including the related notes and schedules thereto, are referred to
herein as the “Financial Statements”). Each of the Financial Statements is
complete and correct in all material respects, subject, in the case of the
Interim Financial Statements, to normal year end adjustments and the absence of
notes thereto, has been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) consistently applied by the
Company without modification of such accounting principles used in the
preparation thereof throughout the periods presented, presents fairly in all
material respects, the consolidated financial position and results of
operations, changes in stockholders’ equity and cash flows of the Company as at
the dates and for the periods indicated therein. For the purposes hereof, the
unaudited balance sheet of the Company at January 31, 2010 is referred to as the
“Balance Sheet” and January 31, 2010 is referred to as the “Balance Sheet Date.”
          (b) The Company maintains internal controls over financial reporting
sufficient in all material respects to provide reasonable assurances (a) that
material transactions are recorded as necessary (i) to permit preparation of
financial statements in conformity in all material respects with GAAP (subject
to adjustments consistent with the past practice) and (ii) to maintain
accountability of material assets and (b) that transactions are executed, and
access to assets is permitted, in accordance with management’s general or
specific authorizations. During the periods covered by the Audited Financial
Statements, (i) there has been no change in such internal controls that has
materially affected such internal controls, (ii) there is no material deficiency
or weakness that has materially adversely affected the Company’s ability to
record, process, summarize or report financial information, and (iii) there has
been no fraud to the Company’s Knowledge that involves management or other
employees of the Company who have a significant role in the operation of the
Company’s internal controls. Each exception to this Section 3.7(b) set forth on
the Company Disclosure Schedule, if any, has been previously reported to the
Company’s Board of Directors. The Company has not received any written or oral
complaint, allegation or claim that it has engaged in improper accounting or
other financial business practices. Nothing contained herein contains any
representation or warranty that the Company has satisfied the requirements of
Section 404 of the Sarbanes-Oxley Act.
     SECTION 3.8. Absence of Certain Developments. Except for the transactions
contemplated hereby and except as set forth in Schedule 3.8, since December 31,
2009 the Company has conducted its business in the Ordinary Course of Business
and there has not been any event, change, occurrence or circumstance that,
individually or in the aggregate with any such events, changes, occurrences or
circumstances, has had or based upon the Company’s Knowledge as to not only the
facts, but also as to the reasonable likelihood of a Company

17



--------------------------------------------------------------------------------



 



Material Adverse Effect subject to the MAE Exceptions, based upon the facts
known as of the date of this representation (which for the avoidance of doubt,
the date of this representation shall be deemed to be date hereof and the
Closing Date), would reasonably be likely as modified by, or except as otherwise
permitted under Section 5.2 hereof, would reasonably be expected to have a
Company Material Adverse Effect. Without limiting the generality of the
foregoing, since December 31, 2009, except as set forth in Schedule 3.8:
          (a) there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the assets of the Company (whether
tangible or intangible) having a replacement cost of more than $25,000 for any
single loss or $50,000 for all such losses, including without limitation,
writing down the value of inventory or writing off notes or accounts receivable;
          (b) there has not been any declaration, setting aside or payment of
any dividend or other distribution in respect of any shares of capital stock of
the Company or any repurchase, redemption or other acquisition by the Company of
any outstanding shares of capital stock or other securities of, or other
ownership interest in, the Company;
          (c) except as disclosed to the Acquiror prior to the date hereof in
writing or on Schedule 3.8, the Company has not awarded or paid any bonuses to
any employees which would bind, obligate or become a liability of the Surviving
Company after Closing, or entered into any employment, deferred compensation,
severance or similar agreement (nor amended any such agreement) or agreed to
increase the compensation payable or to become payable by it to any employees or
any of the Company’s directors, independent consultants, agents or
representatives or agreed to increase the coverage or benefits available under
any severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with such employees, independent
consultants, directors, agents or representatives, which would bind, obligate or
become a liability of the Surviving Company after Closing;
          (d) there has not been any change by the Company in accounting or Tax
reporting principles, methods or policies;
          (e) the Company has not made or rescinded any election relating to
Taxes or settled or compromised any claim relating to Taxes;
          (f) the Company has not entered into any transaction or Contract other
than in the Ordinary Course of Business or as contemplated hereby;
          (g) the Company has not failed to promptly pay and discharge current
liabilities except where disputed in good faith by appropriate proceedings or in
the Ordinary Course of Business;
          (h) the Company has not made any loans, advances or capital
contributions to, or investments in, any Person;

18



--------------------------------------------------------------------------------



 



          (i) the Company has not paid any fees or expenses to any Shareholder
or any director, officer, partner, shareholder or Affiliate of any Shareholder,
other than in the Ordinary Course of Business or as reflected on the books and
records of the Company;
          (j) the Company has not (i) mortgaged, pledged or subjected to any
Encumbrance any of the assets of the Company, or (ii) acquired any assets or
sold, assigned, transferred, conveyed, leased or otherwise disposed of any
material assets;
          (k) the Company has not discharged or satisfied any Encumbrance, or
paid any liability, except in the Ordinary Course of Business;
          (l) the Company has not canceled or compromised any debt or claim or
amended, canceled, terminated, relinquished, waived or released any Contract or
right;
          (m) the Company has not made or committed to make any capital
expenditures or capital additions or betterments in excess of $10,000 in the
aggregate;
          (n) except for the Evans Advance, the Company has not issued, created,
incurred, assumed, guaranteed, endorsed or otherwise become liable or
responsible with respect to (whether directly, contingently, or otherwise) any
Indebtedness in an amount in excess of $20,000 in the aggregate;
          (o) the Company has not granted any license or sublicense of any
rights under or with respect to any Proprietary Rights;
          (p) the Company has not instituted or settled any Legal Proceeding;
          (q) there has been no event, occurrence, development, state of
circumstances, facts, or condition of any character that has had or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect subject to the MAE Exceptions; and
          (r) the Company has not agreed, committed, arranged or entered into
any understanding to do anything set forth in this Section 3.8.
     SECTION 3.9. Absence of Undisclosed Liabilities. Except as set forth in
Schedule 3.9, there are no liabilities or obligations (whether accrued, absolute
or contingent, matured or unmatured, known or unknown or otherwise) (whether or
not required under GAAP to be reflected on a balance sheet or the notes thereto)
of the Company other than those (i) specifically reflected on and fully reserved
against in the Balance Sheet, or (ii) incurred in the Ordinary Course of
Business since the Balance Sheet Date (or prior to the Balance Sheet Date but
not invoiced until after the date), none of which, in the aggregate, exceed
$10,000 in amount, or (iii) under Contracts not required to be listed in
Schedule 3.14(a) of the Company Disclosure Schedules
     SECTION 3.10. Litigation; Disputes. Except as set forth in Schedule
3.10(a), there are no Legal Proceedings, individually or in the aggregate, in
excess of $25,000 pending or, to the

19



--------------------------------------------------------------------------------



 



Company’s Knowledge, threatened against the Company or any of the assets or its
business, or which question the validity or enforceability of this Agreement or
any action contemplated herein. The Company is not operating under or subject
to, or in default with respect to, any Order of any Governmental Entity.
Schedule 3.10(b), sets forth all agreements entered into by the Company since
January 1, 2007 (i) settling or otherwise terminating actions, suits, claims,
governmental investigations or arbitration proceedings against the Company or
any of the assets or businesses in excess of $20,000, provided, however, with
respect to claims by customers of the Company, Schedule 3.10(b) sets forth only
those agreements relating to written claims received from such customers or
(ii) which question the validity or enforceability of this Agreement or any
action contemplated herein. Except as set forth in Schedule 3.10(c), no material
disputes currently exist with any customer of the Company or, to the Company’s
Knowledge, have been threatened by any customer of the Company in writing that
could reasonably be expected to result in future liabilities in excess of
$20,000. The Company has not received a written expression of dissatisfaction
from a Material Customer of the Company with respect to the Company’s products
or services provided to such customer which may reasonably be expected to lead
to such customer’s termination of its Company Customer Contract or business
relationship with the Company.
     SECTION 3.11. Compliance with Laws; Permits. The Company has complied and
is in compliance in all material respects with all Laws applicable to Company
and its business or assets. Since January 1, 2005, the Company has not been
cited, fined or otherwise notified of any asserted past or present failure to
comply, in any material respect, with any Laws and no investigation or
proceeding with respect to any such violation is pending or, to the Company’s
Knowledge, threatened.
        Schedule 3.11 lists all material Permits which are required for the
operation of the business of the Company as presently conducted. All such
Permits are valid and in full force and effect, the Company is in material
compliance with their requirements, and the Company is not in default or
violation, and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation, of any term, condition or
provision of any Permit to which it is a party, to which its business is subject
or by which its properties or assets are bound, and no proceeding is pending or,
to the Company’s Knowledge, threatened to revoke or amend any of the Permits,
unless same would not reasonably be expected to have a Company Material Adverse
Effect. The Company has delivered to the Acquiror a true and complete copy of
each of the Permits.
     SECTION 3.12. Real Property Leases. The Company does not own real property,
nor has the Company ever owned any real property. Schedule 3.12(a) sets forth a
list of all real property and interests in real property currently, or at any
time since January 1, 2007, leased by the Company which are referred to herein
as the “Real Property Leases.” Except as set forth in Schedule 3.12(b), the
Company has a valid and enforceable leasehold interest under each of the Real
Property Leases, free and clear of all Encumbrances other than the Permitted
Encumbrances. Each of the Real Property Leases is in full force and effect, and
the Company has not received or given any notice of any default or event that
with notice or lapse of time, or both, would constitute a default by the Company
under any of the Real Property Leases and, to the Knowledge of the Company, no
other party is in default thereof, and no party to the Real

20



--------------------------------------------------------------------------------



 



Property Leases has exercised any termination rights with respect thereto. The
leased real property described in Schedule 3.12(a) constitute all interests in
real property currently used or currently held for use in connection with the
business of the Company and which are necessary for the continued operation of
the business of the Company as the business is currently conducted. All of the
leased real property, buildings, fixtures and improvements thereon owned or
leased by the Company is in good operating condition and repair (subject to
normal wear and tear and maintenance). The Company has delivered or otherwise
made available to the Acquiror true, correct and complete copies of all Real
Property Leases, together with all amendments, modifications or supplements, if
any, thereto. Except as set forth in Schedule 3.12(b), the Company does not own
or hold, and is not obligated under or a party to, any option, right of first
refusal or other contractual right to purchase, acquire, sell, assign or dispose
of any real estate or any portion thereof or interest therein.
     SECTION 3.13. Tangible Personal Property. The Company has good title to, or
a valid leasehold interest in, all of its tangible assets and properties, free
and clear of all Encumbrances other than Permitted Encumbrances or as listed on
Schedule 3.13, and such tangible assets comprise the assets necessary to conduct
the businesses of the Company as currently conducted. All tangible assets owned
or leased by the Company are in normal operating condition and repair, ordinary
wear and tear excepted and any obsolete or non-working assets have been removed
from the Company’s list of assets in accordance with GAAP.
     SECTION 3.14. Material Contracts and Company Customer Contracts.
          (a) Schedule 3.14(a) lists each Material Contract. A “Material
Contract” shall mean any Contract (other than a Company Customer Contract) to
which the Company is a party or by which the Company, or any of its assets, is
bound pursuant to which the obligations, of either party thereto are, or are
contemplated to be, $20,000 or more.
          (b) Each Material Contract is in full force and effect, constitutes a
valid and binding obligation of and is legally enforceable in accordance with
its terms against the Company (except for the Enforceability Exceptions) and, to
the Knowledge of the Company, the Material Contracts are valid, binding and
enforceable obligations of the other parties thereto (except for the
Enforceability Exceptions). The Company has complied, in all material respects,
with all of the provisions of such Material Contracts. Except as set forth in
Schedule 3.14(b), with respect to any Material Contract there has not been
(i) any failure by the Company or, to the Knowledge of the Company, any other
party to any such Material Contract to comply with all material provisions
thereof, (ii) any material default by the Company or, to the Knowledge of the
Company, any other party thereunder and there has not occurred any event which
(whether with or without notice, lapse of time, or the happening or occurrence
of any other event) would constitute such a default, (iii) to the Company’s
Knowledge, any threatened cancellation thereof or (iv) any material outstanding
dispute thereunder. Except as set forth in Schedule 3.14(b), the execution of
this Agreement by the Company and its performance hereunder will not cause, or
result in, a breach or default, or require any consent or notice, under any
Material Contract.
          (c) The Company has provided to the Acquiror a list of all customers
of the Company, as of March, 2010 and will provide a list of all customers that
support the projections

21



--------------------------------------------------------------------------------



 



of PV Commercial Revenue in the 2010 Plan. Each Company Customer Contract is in
full force and effect, constitutes a valid and binding obligation of and is
legally enforceable in accordance with its terms against the Company except for
the Enforceability Exceptions and, to the Knowledge of the Company, the Company
Customer Contracts are valid, binding and enforceable obligations of the other
parties thereto except for the Enforceability Exceptions. The Company has
complied, in all material respects, with all of the provisions of such Company
Customer Contracts. Except as set forth in Schedule 3.14(c), with respect to any
Company Customer Contract there has not been (i) any uncured failure by the
Company or, to the Knowledge of the Company, any other party to any such Company
Customer Contract to comply with all material provisions thereof, (ii) any
uncured material default by the Company or, to the Knowledge of the Company, any
other party thereunder and there has not occurred any event which (whether with
or without notice, lapse of time, or the happening or occurrence of any other
event) would constitute such a default, (iii) any threatened cancellation
thereof or (iv) any material outstanding dispute thereunder. Except as set forth
in Schedule 3.14(c), the execution of this Agreement by the Company and its
performance hereunder will not cause, or result in, a breach or default, or
require any consent or notice, under any Company Customer Contract (except to
the extent that such item is already scheduled under 3.14(b)).
     SECTION 3.15. Employee Relations. There are no collective bargaining or
other labor union agreements to which the Company is a party and there are no
labor or collective bargaining agreements which pertain to employees of the
Company. There is no union organization activity involving any of the employees
pending or, to the Knowledge of the Company, threatened, nor has there ever been
union representation involving any of the employees with respect to the Company.
There are, and for the past two (2) years have been, no strikes, slowdowns,
lockdowns, arbitrations, work stoppages or material grievances or other
organized labor disputes pending or, to the Knowledge of Company, threatened or
reasonably anticipated between the Company and (a) any current or former
employees of the Company or (b) any union or other collective bargaining unit
representing such employees. The Company has complied, in all material respects,
and is in compliance with, in all material respects, all Laws relating to
employment or the workplace, including, without limitation, Laws relating to
wages, hours, collective bargaining, safety and health, work authorization,
equal employment opportunity, immigration, withholding, unemployment
compensation, worker’s compensation, employee privacy and right to know. The
Company is in compliance, in all material respects, with all Laws relating to
the employment of labor, including all such Laws relating to wages, hours, the
Worker Adjustment and Retraining Notification Act and any similar state or local
“mass layoff” or “plant closing” law (“WARN”), collective bargaining,
discrimination, civil rights, safety and health, workers’ compensation and the
collection and payment of withholding and/or social security taxes and any
similar tax, except for immaterial non-compliance. There has been no “mass
layoff” or “plant closing” (as defined by WARN) with respect to the Company.
     SECTION 3.16. Employment Terms. The Company has delivered to the Acquiror a
true and complete list containing the names and positions of all employees of
the Company as of the date hereof, together with (a) each employee’s current
annual salary or wage, (b) the amount and date of any scheduled salary increase
for each employee, (c) bonus compensation, paid or

22



--------------------------------------------------------------------------------



 



payable to each such employee and the terms thereof, (d) commissions due and
draws outstanding for each employee (e) any and all other compensation, whether
payable in cash or equity, for each employee and the terms thereof, and
(f) other advances or receivables owing to the Company from each employee.
Except as set forth in Schedule 3.16, to the Company’s Knowledge, none of the
Company’s employees has expressed a present intention, as of the date of this
Agreement, to resign or retire from employment.
     SECTION 3.17. Pension and Benefit Plans.
          (a) Each Company Benefit Plan is set forth in Schedule 3.17(a). The
Company has delivered to the Acquiror prior to the execution of this Agreement
true and complete copies (or written descriptions, where no written plan exists)
of (i) the documents setting forth the terms of each Company Benefit Plan;
including all amendments thereto, (ii) all related trust agreements or annuity
agreements (and any other funding document) for each Company Benefit Plan,
(iii) for the three most recent plan years, all annual reports (form 5500
series) for each Company Benefit Plan or a statement as to why such annual
reports were not required to be filed, (iv) the current summary plan description
and the subsequent summaries of material modifications, if applicable, for each
Company Benefit Plan, (v) all correspondence, rulings, opinions or advice issued
by the U.S. Department of Labor, the Internal Revenue Service or the Pension
Benefit Guaranty Corporation with respect to each Company Benefit Plan, (vi) the
most recently prepared actuarial report or financial statement, if any, relating
to each Company Benefit Plan, and (vii) the most recently received Internal
Revenue Service determination letter or opinion letter, relating to each Company
Benefit Plan. The Company has set forth in the Schedule 3.17(a) (i) a list of
all of the Company Benefit Plans and (ii) a list of the Company Benefit Plans
that are Company Pension Plans.
          (b) Except as set forth in Schedule 3.17(b), no Company Benefit Plan
is or has been (i) a Multiemployer Plan or could subject the Company or any
ERISA Affiliate to liability under Sections 4063 or 4064 of ERISA, (ii) a
voluntary employees’ beneficiary association within the meaning of Code
Section 501(c)(9) or (iii) an employee stock ownership plan within the meaning
of Code Section 4975(e)(7) or otherwise invests in employer securities within
the meaning of Code Section 409(l).
          (c) From their inception, all Company Benefit Plans (i) have been and
are presently operated and administered substantially according to their terms
and (ii) have been and are presently in material compliance (in form and in
operation) with the applicable terms of ERISA, the Code and any other applicable
Laws. Each Company Benefit Plan that is a nonqualified deferred compensation
plan within the meaning of Code Section 409A(d)(1) has been operated in material
compliance with Code Section 409A and the guidance issued thereunder.
          (d) With respect to each Company Benefit Plan, there has not occurred,
and no person is contractually bound to enter into, (i) any prohibited
transaction within the meaning of Code Section 4975(c) or ERISA Section 406,
which transaction is not exempt under Code Section 4975(d) or ERISA Section 408,
or (ii) any breach of responsibilities or obligations imposed upon fiduciaries
under Title I of ERISA.

23



--------------------------------------------------------------------------------



 



          (e) All liabilities (contingent or otherwise) under any Company
Benefit Plan are, or will be prior to Closing, fully paid except for liabilities
owed to participants and/or their beneficiaries that are not payable prior to
Closing. All contributions, premiums and other payments with respect to each
Company Benefit Plan that have become due and payable have been paid.
          (f) Intentionally deleted.
          (g) The Company has no obligations for retiree health or other welfare
benefits under any Company Benefit Plan or otherwise, except as required by Law,
and there are no restrictions on the rights of the Company to unilaterally amend
or terminate any such Company Benefit Plan at any time without incurring any
material liability thereunder.
          (h) Except as set forth in Schedule 3.17(h), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any payment (including, without limitation, severance,
golden parachute or otherwise) becoming due to any person under any Company
Benefit Plan or otherwise, (ii) increase any benefits otherwise payable under
any Company Benefit Plan, (iii) result in any acceleration of the time of
payment or vesting of any such benefits or (iv) result in any breach or
violation of, or default under, any Company Benefit Plan.
          (i) Each Company Benefit Plan which is intended to be qualified under
Section 401(a) has received a favorable determination letter from the IRS that
it is so qualified or is entitled to rely on a favorable opinion letter issued
by the IRS, and no fact or event has occurred that could adversely affect such
qualified status.
          (j) The Company has not incurred any liability under, and have
complied in all respects with, the WARN and the regulations promulgated
thereunder applicable to it and do not reasonably expect to incur any such
liability as a result of actions taken or not taken prior to the consummation of
the Merger.
          (k) No ERISA Affiliate maintains, maintained or participated in (i) a
Multi-Employer Plan, (ii) an employee pension benefit plan that could reasonably
likely subject the Company to liability under section 4063 or 4064 of ERISA or
(iii) an employee pension benefit plan subject to Title IV of ERISA or section
412 of the Code.
     SECTION 3.18. Taxes and Tax Matters.
          (a) Except as set forth on Schedule 3.18(a), (i) the Company has
timely (taking into account extensions of time to file) filed all Tax Returns
required to be filed by the Company, and all such Tax Returns were true,
correct, and complete in all material respects; (ii) the Company has paid all
Taxes shown thereon or otherwise due; (iii) the Company has provided adequate
accruals (without taking into account any reserve for deferred taxes) in the
Balance Sheet for any Taxes that have not been paid, but were owed or accrued as
of the date of the Balance Sheet, whether or not shown as being due on any Tax
Returns; (iv) other than Taxes incurred in the Ordinary Course of Business, the
Company has no liability for unpaid Taxes

24



--------------------------------------------------------------------------------



 



accruing after the Balance Sheet Date; and (v) the accruals for deferred Taxes
reflected in the Balance Sheet are adequate to cover any deferred Tax liability
of the Company determined in accordance with GAAP through the date of this
Agreement.;
          (b) Except as set forth on Schedule 3.18(b), the net operating losses
or other Tax attributes of the Company Group are not currently subject to any
limitation under Code Sections 382, 383 or 384.
          (c) All Tax Returns filed by or with respect to the Company through
the taxable periods ending December 31, 2005 have been examined and closed or
are Tax Returns with respect to which the applicable period for assessment under
applicable Law, after giving effect to extensions or waivers, has expired.
          (d) Except as set forth on Schedule 3.18(d), no request for
information related to Taxes has been received from any Governmental Entity
since December 31, 2006, no audit or other administrative proceeding is pending,
being conducted, or, to the Knowledge of the Company, threatened by any Tax
authority, and no judicial proceeding is pending or being conducted that
involves any Tax or Tax Return filed or paid by or on behalf of the Company.
          (e) No claim or deficiency against the Company for the assessment or
collection of any Taxes has been asserted or proposed which claim or deficiency
has not been settled with all amounts determined to have been due and payable
having been timely paid.
          (f) No claim has ever been made or, to the Knowledge of the Company,
threatened by a Tax authority in a jurisdiction where the Company has never
filed Tax Returns asserting that the Company is or may be subject to Taxes
imposed by that jurisdiction, nor, to the Knowledge of the Company, is there any
factual basis for any such claim.
          (g) The Company has deducted, withheld and timely paid to the
appropriate Governmental Entity (or will deduct, withhold and timely pay to the
appropriate Governmental Entity when due) all Taxes required to be deducted,
withheld or paid in connection with income allocated to or amounts owing to any
employee, independent contractor, creditor, stockholder or interest holder and
has complied or will comply with all applicable Tax Laws relating to the
payment, withholding, reporting and recordkeeping requirements relating to any
Taxes required to be collected or withheld. All individuals paid for services by
the Company have been properly classified as either employees or independent
contractors in accordance with the Code and applicable Tax Laws.
          (h) There are no Encumbrances, other than Permitted Encumbrances, for
Taxes upon the properties or assets of the Company.
          (i) The Company has made available to Acquiror true, correct and
complete copies of all federal income Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by the Company with
respect to taxable periods ended after December 31, 2005. Schedule 3.18(i) lists
all federal, state, local, and foreign income Tax

25



--------------------------------------------------------------------------------



 



Returns filed with respect to the Company for taxable periods ended after
December 31, 2005 that have been audited and/or that currently are the subject
of an audit by a Tax authority.
          (j) Except as set forth on Schedule 3.18(j), the Company is not and
never has been a party to any Tax sharing, Tax indemnity, Tax allocation or
similar agreements with respect to Taxes, nor does the Company have any
liability or potential liability to another party under any such agreement.
          (k) None of the Shareholders is a “foreign person” as defined in Code
Section 1445(f)(3), and the rules and regulations promulgated thereunder, or a
“disregarded entity” as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii).
          (l) The Company does not have any Liability for the Taxes of any
Person under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local, or foreign Law), as a transferee or successor, by contract or
otherwise.
          (m) The Company is not and has never been a “reporting corporation”
subject to the information reporting and record maintenance requirements of Code
Section 6038A.
          (n) Except as set forth on Schedule 3.18(n), the Company has not made
any payment, is not obligated to make any payment and is not a party to any
agreement that under any circumstance could obligate it to make any payments as
a result of the consummation of the transactions contemplated by this Agreement
that would not be fully deductible under Code Section 280G and Section 162(m).
          (o) Except as set forth on Schedule 3.18(o), the Company has not
executed or entered into with, or received from (and prior to the close of
business on the Closing Date will not execute or enter into with, or receive
from) any Governmental Entity (i) any agreement, waiver or other document
extending or having the effect of extending or waiving the period for
assessments or collection of any Taxes for which the Company would or could be
liable or (ii) any closing agreement pursuant to Code Section 7121, or any
predecessor provision thereof or any similar provision of state, local or
foreign Law, (iii) any private letter ruling or private letter ruling request;
or (iv) any power of attorney with respect to any Tax matter which is currently
in force.
          (p) The Company has not taken any position in any income Tax Return
that would give rise to a substantial understatement of federal income Tax
within the meaning of Code Section 6662.
          (q) Except as set forth on Schedule 3.18(q), the Company has not
participated in any “reportable transaction” or any “listed transaction” within
the meaning of Treasury Regulation Section 1.6011-4.
          (r) Except as set forth on Schedule 3.18(r), the Company will not be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period ending after the Closing Date as a
result of any (A) change in accounting method

26



--------------------------------------------------------------------------------



 



for any taxable period ending on or before the Closing Date (“Pre-Closing
Period”) under Code Section 481 (or any similar provision of state, local, or
foreign Law), (B) written agreement with a Governmental Entity with regard to
the Tax liability of the Company for any Pre-Closing Period, (C) deferred
intercompany gain described in the Treasury Regulations under Code Section 1502
(or any similar provision of state, local or foreign Law) arising from any
transaction that occurred prior to the Closing Date or prior to the Closing on
the Closing Date, (D) installment sale or open transaction disposition made
prior to the Closing Date or prior to the Closing on the Closing Date, or
(E) prepaid amount received on or prior to the Closing Date.
          (s) The Company is not and has never been a United States real
property holding corporation within the meaning of Code Section 897(c)(2) during
the applicable period specified in Code Section 897(c)(1)(A)(ii).
          (t) The Company Group has not constituted either a “distributing
corporation” or a “controlled corporation” (within the meaning of Code
Section 355(a)(1)(A)) in a distribution of shares described in Code Section 355
(i) in the two years prior to the date of this Agreement or (ii) in a
distribution that could otherwise be reasonably expected to constitute part of a
“plan” or “series of related transactions” (within the meaning of Code
Section 355(e)) that includes the transactions contemplated by this Agreement.
          (u) No property of the Company is property that the Company is or will
be required to treat as being owned by another Person under the provisions of
Code Section 168(f)(8) (as in effect prior to amendment by the Tax Reform Act of
1986) or is “tax-exempt use property” within the meaning of Code Section 168.
          (v) The Company is not and has not been a party to any transaction or
other arrangement which is, or Tax items relating thereto are or will be,
subject to adjustment under Code Section 482 (including any similar provision of
state, local, or foreign Law).
     SECTION 3.19. Environmental Matters. There are no facts, circumstances, or
conditions existing, initiated or occurring prior to the Closing Date, which
have or will result in a material liability to the Company under Environmental
Laws. There are no pending or to the Knowledge of the Company, threatened Legal
Proceedings relating to any Environmental Laws, and neither the Company nor any
officer or director has directly or indirectly received any written notice of
any such Legal Proceedings from any governmental authority or any other person
or entity that is reasonably likely to have a Company Material Adverse Effect or
has Knowledge of any facts, circumstances, or conditions prior to the Closing
which would reasonably form the basis for any Legal Proceeding regarding any
material item. “Environmental Laws” means any Laws (including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act), relating to the remediation, production, installation, use,
storage, treatment, transportation, release, threatened Release, or disposal of
hazardous materials, or noise control, or the protection of human health,
safety, natural resources, or the environment.

27



--------------------------------------------------------------------------------



 



     SECTION 3.20. Intellectual Property; Software.
          (a) Schedule 3.20(a) sets forth a complete and correct list of all
registered or Proprietary Rights owned or used by the Company in connection with
the businesses of the Company as now conducted and as currently proposed to be
conducted (other than software used by the Company pursuant to the terms of
standard off-the-shelf licenses) (the “Company Intellectual Property”). Each
registration of, or application to register, each Proprietary Right owned by the
Company as listed in Schedule 3.20(a) is valid and subsisting, in full force and
effect in all material respects, and, to the extent registered, has not been
canceled, expired or abandoned.
          (b) Except as set forth in Schedule 3.20(b), (i) the Company owns and
possesses all right, title and interest in and to, or has a written and
enforceable license to use, all of the material Company Intellectual Property,
free and clear of all Encumbrances (other than Permitted Encumbrances); (ii) the
Company has not received any written notice of any claim by any third party
contesting the validity, enforceability, use or ownership of any material
Company Intellectual Property, nor, to the Company’s Knowledge, is any such
claim threatened; (iii) the Company has not infringed, misappropriated or
otherwise conflicted, and to the Company’s Knowledge, no third party has
infringed, misappropriated or otherwise conflicted, with any Proprietary Rights
of any third party, nor will any infringement, misappropriation or conflict by
the Company’s acts or omissions occur as a result of the continued operation of
the businesses of the Company as currently conducted or as currently proposed to
be conducted; (iv) all Company Intellectual Property set forth in
Schedule 3.20(a) will be owned by or available for use by the Company
immediately subsequent to Closing on identical terms and conditions as currently
owned or used; (v) the Company has made the necessary filings and recordations,
and has paid all required fees, to record and maintain its ownership of all
registered Proprietary Rights owned by the Company; (vi) no trade secret or
confidential know-how either of which is material to the businesses of the
Company has, to its Knowledge, been disclosed or authorized to be disclosed to
any third party, other than pursuant to a non-disclosure agreement that protects
the Company’s proprietary interests in and to such trade secrets and
confidential know-how and (vii) the Company has at all times complied in all
material respects with and is in compliance in all material respects with all
applicable laws relating to privacy, data protection or the collection,
retention, use and disclosure of personal information.
          (c) Section 3.20(c) of the Company Disclosure Schedule sets forth a
correct and complete list of (i) all software owned by the Company (“Company
Proprietary Software”), and (ii) all software licensed by the Company other than
pursuant to standard off the shelf licenses (“Company Licensed Software”). All
software identified on Section 3.20(c) of the Company Disclosure Schedule, as
well as all information technology equipment and systems used by the Company in
connection therewith, operate and perform in all material respects in accordance
with their documentation and functional specifications and otherwise as required
in connection with the operation of the businesses of the Company and none of
such software and information technology equipment and systems have materially
malfunctioned or failed within the past twelve (12) months. The Company has
implemented reasonable backup, security and disaster recovery technology
consistent with industry practices. None of the Company

28



--------------------------------------------------------------------------------



 



Proprietary Software is subject to any “copyleft” or other obligation or
condition (including any obligation or condition under any “open source” license
such as the GNU Public License, Lesser GNU Public License or Mozilla Public
License) that: (i) could or does require, or could or does condition the use or
distribution of such Company Proprietary Software on, the disclosure, licensing
or distribution of any source code for any portion of such Company Proprietary
Software; or (ii) could or does otherwise impose any limitation, restriction or
condition on the right or ability of the Company to use or distribute any
Company Proprietary Software. The source code for Company Proprietary Software
currently in use by the Company or that is subject to any license arrangement
and revealed to the Company is maintained in confidence.
          (d) All Material Contracts granting the Company rights in the Company
Intellectual Property are in full force and effect. The consummation of the
transactions contemplated by this Agreement will neither violate nor result in
the breach, modification, cancellation, termination, or suspension of, or
release from escrow of any Company Intellectual Property under, any such
Material Contract in accordance with the terms of such Contract. The Company is
in material compliance with, and has not breached any material term of, any such
Contract and, to the Knowledge of the Company, all other parties to such
Contracts are in compliance in all material respects with, and have not breached
any material term of, any such Contract. After the Closing Date the Company or a
Subsidiary of the Company will be permitted to exercise all of the Company’s
rights or such Subsidiary’s rights under such Contracts to the same extent that
the Company or such Subsidiary would have been able to do so had the
transactions contemplated by this Agreement not occurred and without the payment
of any additional amounts or consideration other than ongoing fees, royalties,
or payments that the Company or such Subsidiary would otherwise be required to
pay.
          (e) Without limiting the generality of the foregoing, the Terminating
Agreement grants to the Company a worldwide, perpetual, irrevocable and royalty
free license and right to use, copy, modify, perform, distribute, market, sell,
create derivative works of and otherwise exploit in any way and in any medium
the Proprietary Rights purported to be licensed thereunder (the “Inverter IP”)
in the conduct the Company’s business as is currently conducted and currently
proposed to be conducted, free and clear of any Encumbrances.
     SECTION 3.21. Insurance. Schedule 3.21 lists all insurance policies
covering the businesses of the Company and including, asset, fire, hazard,
casualty, liability, life, worker’s compensation and other forms of insurance of
any kind owned or held by the Company, including insurance policies covering
compliance with Laws relating to state and federal securities laws. All such
policies: (a) are with insurance companies reasonably believed by the Company to
be financially sound and reputable; (b) are in full force and effect; (c) are
sufficient for compliance in all material respects by the Company with all
requirements of Law and of all Material Contracts; (d) are, to the Knowledge of
the Company, valid and outstanding policies enforceable against the insurer and
(e) have the policy expiration dates as set forth in Schedule 3.21.
     SECTION 3.22. Arrangements With Related Parties. Except as set forth in the
notes to the Audited Financial Statements, Schedule 3.22 and compensation to
employees for services to

29



--------------------------------------------------------------------------------



 



the Company who are also Shareholders, no officer, director, employee,
shareholder or member or any Affiliate of the Company, any member of his or her
immediate family or any of their respective Affiliates (“Related Persons”)
currently or within the last three most recently completed fiscal years of the
Company (i) is or was a party to any Material Contract with the Company,
(ii) has or had any interest in the assets of the Company (except indirectly as
a shareholder) or (iii) has or had any cause of action or other suit, action or
claim whatsoever against, or owes any amount to, the Company, except for claims
arising in the Ordinary Course of Business from any such Person’s service to the
Company as a director, officer or employee. Except as set forth in
Schedule 3.22, no Related Person currently or in the last three most recently
completed fiscal years of the Company owes or owed any amount to the Company nor
does the Company owe, nor has it owed during such three-year period, any amount
to any Related Person, nor has the Company committed to make any loan or extend
or guarantee credit to or for the benefit of any Related Person.
     SECTION 3.23. Accounts Receivable and Payable. All accounts receivable of
the Company (i) represent valid obligations arising from bona fide sales
actually made, or services actually performed, or to be performed, in the
Ordinary Course of Business and are payable on ordinary trade terms and (ii) are
valid and legally binding obligations of the respective debtors, enforceable in
accordance with their terms subject to Enforceability Exceptions and are not
subject to any asserted refund or adjustment or any defense, right of set-off,
assignment, restriction, security interest or other Encumbrance, subject to
reasonable reserves consistent with past practices and set forth on the Audited
Financial Statements. To the Knowledge of the Company, there are no disputes
regarding the collectibility of any such receivables (other than immaterial
disputes which are otherwise reserved for on the Company’s books). Since
January 1, 2009, the Company has collected all accounts receivables in the
Ordinary Course of Business (subject to any reserves or write-offs reflected in
the Financial Statements). All accounts payable of the Company reflected on the
Balance Sheet or arising after the date thereof are the result of bona fide
transactions in the Ordinary Course of Business and have been paid or are not
yet due and payable or if due and payable are to be paid in the Ordinary Course
of Business.
     SECTION 3.24. Broker’s Fees. Except for the amounts payable to Interim CEO
pursuant to Section 2.8, which are the full responsibility of the Shareholders,
the Company has no liability or obligation to pay any fees or commissions to any
broker, finder, or similar agent with respect to the transactions contemplated
by this Agreement.
     SECTION 3.25. Customers and Suppliers. There has been no termination or
cancellation of (or any intent to terminate or cancel by the other party) the
business relationship of the Company with (i) any single customer or any group
of affiliated customers who represented five percent (5%) or more of the
revenues or potential revenues of the Company during the fiscal year ended
December 31, 2009 or (ii) any single supplier or any group of affiliated
suppliers who provided five percent (5%) or more of the requirements of the
business of the Company during the fiscal year ended December 31, 2009. Except
as set forth on Schedule 3.25, there is no existing condition, state of facts or
circumstances that in the reasonable judgment of the Company will cause the
Company or, to the Company’s Knowledge, any of its customers to terminate or
materially alter their relationships or refuse to consider a

30



--------------------------------------------------------------------------------



 



prospective relationship with the Company. To the Knowledge of the Company, none
of the business of the Company or prospective business of the Company as
reflected in the 2010 Plan is in any manner dependent upon the making or receipt
of any payments, discounts or other inducements to any officers, directors,
employees, representatives or agents of any customer.
     SECTION 3.26. Warranties. The Company does not make any express warranty or
guaranty as to products or services provided by the Company other than as set
forth in Schedule 3.26, and there is no pending or, to the Knowledge of the
Company, threatened claim alleging any breach of any such warranty or guaranty
other than as reserved for on the Balance Sheet or for immaterial claims made in
the Ordinary Course of Business since the Balance Sheet Date. The Company has no
any material liability under any such warranty.
     SECTION 3.27. Accredited Investors. To the Company’s Knowledge, and except
as set forth on Schedule 3.27 (such Schedule prepared to the Company’s
Knowledge), no more than thirty-five (35) stockholders of the Company on the
date hereof fail, and as of the Closing Date will fail, to meet the definition
of “accredited investors” as such term is defined in Regulation D of the
Securities Act.
     SECTION 3.28. Company Projections. Schedule 3.28 contains a true and
accurate copy of the 2010 Plan. The financial projections contained in the 2010
Plan were made by the Company in good faith and were based on assumptions that
were when made and are as of the date hereof and as of the Closing reasonable in
the good faith judgment of the Company’s Chief Executive Officer. There is no
guarantee that the 2010 Plan will be achieved.
     SECTION 3.29. Foreign Corrupt Practices Act. The Company (including any of
its officers, directors, employees and others acting on behalf of the Company)
has not taken any action which would cause it to be in violation of the Foreign
Corrupt Practices Act of 1977, as amended, or any rules or regulations
thereunder.
     SECTION 3.30. Disclosure. To the Company’s Knowledge, no representation or
warranty made by the Company in this Agreement, or any Company Document contains
an untrue statement of a material fact or omits to state a material fact
required to be stated herein or therein or necessary to make the statements
contained herein or therein not misleading unless such statements would not
individually or in the aggregate result in a Company Material Adverse Effect
subject to the MAE Exceptions.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE ACQUIROR AND THE ACQUIROR SUB
     Except as specifically set forth in the Schedules (with specific references
to the Section or subsection of this Agreement to which the information stated
in such disclosure relates), the Acquiror and Acquiror Sub hereby represents,
warrants to and agrees with the Company follows, in each case as of the date of
this Agreement and as of the Closing Date:

31



--------------------------------------------------------------------------------



 



     SECTION 4.1. Organization and Qualification. Each of the Acquiror and
Acquiror Sub is a corporation duly organized, validly existing and in good
standing under the laws of their respective jurisdictions of incorporation, and
has the full corporate power and authority to own, operate and lease its assets,
to carry on its business as currently conducted, to execute and deliver this
Agreement and to carry out the transactions contemplated hereby. Each of the
Acquiror and Acquiror Sub is duly qualified or authorized to conduct business as
a foreign corporation and is in good standing in the states, countries and
territories in which the nature of the business conducted by it or the character
of the assets owned, leased or otherwise held by it makes such qualification or
authorization necessary, other than where the failure to be so qualified,
authorized or in good standing would not have an Acquiror Material Adverse
Effect.
     SECTION 4.2. Capitalization. The authorized capital stock of the Acquiror
consists of (i) 70,000,000 shares of Common Stock of which 42.044 million shares
of Common Stock are issued and outstanding as of December 31, 2009 and of which
42.429 million shares are reserved for issuance and (ii) 1,000,000 shares of
Preferred Stock, none of which are issued and outstanding and none of which are
reserved for issuance. Except for shares issuable pursuant to this Agreement,
4.826 million shares of Common Stock issuable under outstanding stock options,
and 0.385 million non-vested restricted stock units, there are no options,
warrants or other agreements obligating the Acquiror to issue or sell any shares
of capital stock of, or other equity interests in the Acquiror. There are no
outstanding obligations of the Acquiror to repurchase, redeem or otherwise
acquire any shares of its capital stock or to register with the SEC any shares
of its capital stock. At the Effective Time, the Acquiror will have sufficient
number of authorized (and otherwise unreserved) shares of Common Stock to cover
the Closing Share Consideration. Upon consummation of the Merger, and as of the
Effective Time, the Acquiror Common Shares to be issued in the Merger will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Encumbrances imposed by Acquiror, except as contemplated hereby. The Acquiror
Common Shares to be issued in the Merger will be free from any warrants,
options, commitments or rights of any kind (including, without limitation,
rights of first refusal, tag-along and drag-along rights), voting agreements,
voting trust agreements or shareholder or similar agreements relating thereto.
Assuming the accuracy of the representations and warranties of the Shareholders
contained in the Accredited Investor Questionnaires, the Acquiror Common Shares
to be issued in the Merger are being issued in a manner that is exempt from the
registration requirements of federal and state securities laws.
     SECTION 4.3. Authority; Binding Obligation. Each of the Acquiror and
Acquiror Sub has all requisite corporate power, authority and legal capacity to
execute and deliver this Agreement and each of the other agreements, documents,
certificates or other instruments contemplated hereby (the “Acquiror
Documents”), to perform its respective obligations hereunder and thereunder and
to consummate the transactions hereby and thereby. The execution, delivery and
performance by the Acquiror and Acquiror Sub of this Agreement, the execution,
delivery and performance by the Acquiror and Acquiror Sub of the Acquiror
Documents, and the consummation by the Acquiror and Acquiror Sub of the
transactions contemplated hereby and thereby, have been duly authorized and
approved by all necessary corporate action, and no other corporate proceeding on
the part of the Acquiror and Acquiror Sub is necessary to authorize this
Agreement and the Acquiror Documents, or to consummate the

32



--------------------------------------------------------------------------------



 



transactions contemplated hereby and thereby, other than the approval and
adoption of this Agreement by the Acquiror in accordance with the Delaware
General Corporation Law and the Acquiror’s and Acquiror Sub’s articles of
incorporation and bylaws. This Agreement has been, and the Acquiror Documents
will be at or prior to the Closing, duly executed and delivered by the Acquiror
and Acquiror Sub. This Agreement constitutes, and the Acquiror Documents when so
executed and delivered will constitute a legal, valid and binding obligation of
the Acquiror and Acquiror Sub, enforceable in accordance with its terms;
provided, however, that the Merger will not become effective until the Articles
of Merger are filed with the office of the Secretary of State of the State of
Oregon. No consent of any shareholder of Acquiror or Acquiror Sub or any
Affiliate thereof is required for the consummation of the Merger and the
transactions contemplated hereby.
     SECTION 4.4. No Conflict; Required Filings and Consents. The execution,
delivery and performance by the Acquiror and Acquiror Sub of this Agreement and
the Acquiror Documents, the fulfillment of and compliance with the respective
terms and provisions hereof and thereof, and the consummation by the Acquiror
and Acquiror Sub of the transactions contemplated hereby and thereby, do not and
will not:
          (a) conflict with, or violate any provision of, the certificate or
articles of incorporation or the bylaws of the Acquiror or of Acquiror Sub;
          (b) conflict with or violate any Law applicable to the Acquiror or
Acquiror Sub, except for such conflicts or violations that, either individually
or in the aggregate, would not have an Acquiror Material Adverse Effect or
prevent or materially delay the consummation of the transactions contemplated by
this Agreement;
          (c) conflict with, result in any breach of, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under any material Contract to which the Acquiror or Acquiror Sub is a party or
by which the Acquiror or Acquiror Sub or any of their respective assets may be
bound, except for such conflicts, breaches or defaults that, either individually
or in the aggregate, would not have an Acquiror Material Adverse Effect or
prevent or materially delay the consummation of the transactions contemplated by
this Agreement; or
     (d) require any consent, approval, authorization or permit of, or filing
with or notification to, any Person not party to this Agreement, except the
filing and recordation of the Articles of Merger as required by Oregon Law and
the pre-merger notification requirements under the HSR Act.
     SECTION 4.5. Litigation; Disputes. There are no Legal Proceedings pending
or, to the Knowledge of the Acquiror or Acquiror Sub, threatened against the
Acquiror or Acquiror Sub or any of their respective assets or businesses, that
would reasonably be expected to result in an Acquiror Material Adverse Effect or
prevent or materially delay the consummation of the transactions contemplated by
this Agreement. Except under proceedings that have been publicly disclosed by
the Acquiror in its periodic or current reports filed with the SEC, the Acquiror
is not operating under nor is it subject to any judgment, writ, order,
injunction, award or decree of any

33



--------------------------------------------------------------------------------



 



court, judge, justice or magistrate, including any bankruptcy court or judge, or
any order of, or by, any Governmental Entity.
     SECTION 4.6. SEC Filings. The Acquiror is eligible to use a registration
statement on Form S-3 for the registration for resale of the Acquiror Common
Shares to be issued hereunder. The reports filed with the SEC required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a) comply as
to form in all material respects and were prepared in accordance with the
requirements of the Exchange Act and (b) did not, at the time they were filed,
contain any untrue statements of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.
     SECTION 4.7. Financial Statements. The audited financial statements filed
by the Acquiror in its most recent Annual Report on Form 10-K and the unaudited
financial statements included in the Quarterly Reports on Form 10-Q for the year
ended December 31, 2009 present fairly, in all material respects, the financial
condition of the Acquiror as of the respective dates and the results of
operations and cash flows for the respective periods indicated and have been
prepared in accordance with GAAP applied on a consistent basis, except for the
absence of required footnotes with respect to the unaudited financial
statements. Acquiror has the requisite cash to pay for the Cash Consideration
and Additional Consideration and such cash is free, or at the time of payment
will be free, from Encumbrances.
     SECTION 4.8. Disclosure. To the Acquiror’s Knowledge, no representation or
warranty made by the Acquiror or Acquiror Sub in this Agreement, any Acquiror
Document contains an untrue statement of a material fact or omits to state a
material fact required to be stated herein or therein or necessary to make the
statements contained herein or therein not misleading unless such statements
would not individually or in the aggregate result in an Acquiror Material
Adverse Effect subject to the MAE Exceptions.
     SECTION 4.9. No Prior Activities of Acquiror Sub. Except for obligations
incurred in connection with its incorporation or organization or the negotiation
and consummation of this Agreement and the transactions contemplated hereby,
Acquiror Sub has neither incurred any obligation or liability nor engaged in any
business or activity of any type or kind whatsoever or entered into any
agreement or arrangement with any Person.
     SECTION 4.10 Examination. Neither Acquiror nor Acquiror Sub is relying on
any forecasted operating results or budgets of the Company prepared by or on
behalf of Acquiror or Acquiror Sub. Any claims Acquiror or Acquiror Sub may have
for breach of representation or warranty shall be based solely on the
representations and warranties of the Company set forth in Article III herein.

34



--------------------------------------------------------------------------------



 



     SECTION 4.11 No Knowledge of Breach. As of the date of this Agreement, to
Acquiror’s or Acquiror Sub’s Knowledge, they are not aware (a) that any of the
representations or warranties contained in Article III is untrue or incorrect in
any material respect or (b) of any other condition or circumstance that would
excuse Acquiror or Acquiror Sub from its timely obligations hereunder.
ARTICLE V
COVENANTS AND AGREEMENTS
     SECTION 5.1. Access to Information.
          (a) Prior to the Closing Date, to the extent permitted by this
Section 5.1 and applicable Law, the Acquiror shall be entitled, through its
officers, employees and representatives (including its legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of the Company and such examination of the books and records and Tax
reporting positions of the Company as it reasonably requests and to make
extracts and copies of such books and records at the Acquiror’s own expense. Any
such investigation and examination shall be conducted during regular business
hours, upon reasonable notice through the Chief Executive Officer of the Company
or his designee and under reasonable circumstances and shall be subject to
restrictions under applicable Law and the existing confidentiality agreement in
place between the Company and the Acquiror. The Company shall cause the
officers, employees, consultants, agents, accountants, attorneys and other
representatives of the Company to reasonably cooperate with the Acquiror and the
Acquiror’s representatives in connection with such reasonable investigation and
examination, and the Acquiror and its representatives shall cooperate with the
Company and its representatives and shall use their commercially reasonable
efforts to minimize any disruption to the business. Notwithstanding the
foregoing, the Acquiror and its representatives shall not have any contact with
the customers, clients or employees of the Company without the prior written
consent of the Company, which shall not be unreasonably withheld or delayed,
other than (i) contact with any individual set forth in Schedule 5. 1, or
(ii) contact with any client, vendor or customer at which at least one of the
individuals listed in Schedule 5.1 is present.
          (b) Prior to the Closing Date, to the extent permitted by this
Section 5.1 and applicable Law, the Company shall be entitled, through its
officers, employees and representatives (including its legal advisors and
accountants), to make such reasonable investigation of the properties,
businesses and operations of the Acquiror and the Acquiror Subsidiaries and such
examination of the books and records and Tax reporting positions of the Acquiror
and the Acquiror Subsidiaries to the extent that such information is available
to the shareholders of the Acquiror and furnish extracts and copies of such
books and records, at the Company’s expense, of the same. Any such investigation
and examination shall be conducted during regular business hours and under
reasonable circumstances and shall be subject to restrictions under applicable
Law. The Acquiror shall cause the officers, employees, consultants, agents,
accountants, attorneys and other representatives of the Acquiror and the
Acquiror Subsidiaries to cooperate with the Company and the Company’s
representatives in connection with such investigation and examination, and the
Company and its representatives shall

35



--------------------------------------------------------------------------------



 



cooperate with the Acquiror and its representatives and shall use their
commercially reasonable efforts to minimize any disruption to the business.
     SECTION 5.2. Conduct of the Business Pending the Closing.
          (a) From the date hereof until the Closing, except (i) as set forth in
Schedule 5.2(a), (ii) as otherwise contemplated by this Agreement or (iii) with
the prior written consent of the Acquiror (which consent shall not be
unreasonably withheld) or delayed, the Company shall:
               (i) conduct the respective businesses of the Company only in the
Ordinary Course of Business and in accordance with the 2010 Plan (provided that
the Company otherwise obtains adequate funding);
               (ii) use its commercially reasonable efforts to preserve the
present business operations, organization and goodwill of the Company and
preserve the relationships and goodwill of the Company with customers,
suppliers, employees and other Persons having business relations with the
Company;
               (iii) collect all receivables and pay all accounts payable and
other liabilities when due in the Ordinary Course of Business;
               (iv) maintain its existence and good standing in its jurisdiction
of organization and in each jurisdiction in which the ownership or leasing of
its property or the conduct of its business requires such qualification; and
               (v) duly and timely, including applicable extensions, file or
cause to be filed all material reports and returns required to be filed with any
Governmental Entity and promptly pay or cause to be paid when due, including
applicable extensions, all Taxes, assessments and governmental charges,
including interest and penalties levied or assessed, unless contested in good
faith by appropriate proceedings.
          (b) From the date hereof until the Closing, except (i) as set forth in
Schedule 5.2(b), (ii) as otherwise contemplated by this Agreement or (iii) with
the prior written consent of the Acquiror (which consent shall not be
unreasonably withheld), the Company shall not:
               (i) declare, set aside, make or pay any dividend or other
distribution in respect of the capital stock of the Company, or repurchase,
redeem or otherwise acquire any outstanding shares of the capital stock or other
securities of, or other ownership interests in, the Company (except for shares
issued upon a “cashless exercise” for the Company Warrants and Company Options);
               (ii) issue or sell any shares of capital stock, notes, bonds or
other securities of the Company or grant options, warrants, calls or other
rights to purchase or otherwise acquire shares of the capital stock or other
securities of the Company;

36



--------------------------------------------------------------------------------



 



               (iii) create, incur, assume or refinance any Indebtedness or
guaranty any Indebtedness except Transaction Expenses or the Evans Advance;
               (iv) effect any recapitalization, reclassification or like change
in the capitalization of the Company, except to the extent required by Law or as
a result of the exercise of Company Warrants or Company Options;
               (v) amend the articles of incorporation (excluding the filing of
a certificate of correction to clarify or correct any provision thereof) or
by-laws or comparable organizational documents of the Company;
               (vi) (A) increase the annual level of base compensation of any
employee, officer or director of the Company except as otherwise required by
existing employment agreements or in the Ordinary Course of Business, (B) grant
any bonus not set forth in the Company’s bonus plan as reflected in the 2010
Plan, benefit or other direct or indirect compensation to any employee, officer
or director, unless such compensation will be paid by the Company prior to
Closing and will not, in any event, bind, obligate or become a liability of the
Surviving Company after Closing, (C) materially increase the coverage or
benefits available under any (or create any new) severance pay, termination pay,
vacation pay, company awards, salary continuation for disability, sick leave,
deferred compensation, bonus or other incentive compensation, insurance, pension
or other employee benefit plan or arrangement made to, for, or with any of the
employees of the Company or otherwise modify or amend or terminate any such plan
or arrangement, unless such compensation, plan or arrangement will be paid by
the Company prior to Closing and will not, in any event, bind, obligate or
become a liability of the Surviving Company after Closing or (D) enter into any
employment, deferred compensation, severance, consulting, non-competition,
retention or similar agreement with any employee, officer or director of the
Company (or amend any such agreement) to which the Company is a party or
involving any employee of the Company, except in the Ordinary Course of
Business, which would bind, obligate or become a liability of the Surviving
Company after Closing;
               (vii) acquire any material properties or assets or sell, assign,
license, transfer, convey, lease or otherwise dispose of any of the material
properties or assets of the Company (except pursuant to an existing Contract for
fair consideration in the Ordinary Course of Business or for the purpose of
disposing of obsolete or worthless assets);
               (viii) other than in the Ordinary Course of Business, cancel or
compromise any material debt or claim or waive or release any material right of
the Company;
               (ix) enter into, modify, extend or terminate any labor or
collective bargaining agreement or, through negotiations or otherwise, make any
commitment or incur any liability to any labor union, labor organization, work
council or other labor association;
               (x) enter into or agree to enter into any merger or consolidation
with any corporation or other entity, or agreement to acquire the securities of
any other Person;

37



--------------------------------------------------------------------------------



 



               (xi) enter into or modify any Contract with any Shareholder or
any Affiliate of any Shareholder;
               (xii) except to the extent required by Law, make or rescind any
material election relating to Taxes or settle or compromise any claim,
investigation, audit or controversy relating to a material amount of Taxes;
               (xiii) except to the extent required by Law or GAAP, make any
material change to any of its methods of accounting or methods of reporting
revenue and expenses or accounting practices;
               (xiv) make any new capital expenditures exceeding $25,000 in the
aggregate;
               (xv) enter into, modify, amend or terminate any Material Contract
or waive, release or assign any material rights or claims thereunder other than
in the Ordinary Course of Business;
               (xvi) enter into any Contract which would be considered a
Material Contract (which for purpose of this covenant only would constitute a
threshold of $100,000 per annum per agreement) to the extent consummation of the
transactions contemplated by this Agreement conflict with, or result in a
violation or breach of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of, or result in, termination, cancellation
or acceleration of any obligation or to the loss of a benefit under, or result
in the creation of any Encumbrance in or upon any of the properties or other
assets of the Company under, or require the Acquiror to license or transfer any
of the Proprietary Rights or other material assets under, or give rise to any
increased, additional, accelerated, or guaranteed right or entitlements of any
third party under, or result in any material alteration of, any provision of
such Contract; or
               (xvii) agree to do anything prohibited by this Section 5.2(b).
          (c) In connection with the continued operation of the Company during
the period commencing on the date hereof and ending on the Closing Date, and
only in accordance with applicable Laws, personnel designated by the Company
shall confer in good faith on a regular and frequent basis with the Acquiror
regarding operational matters and the general status of on-going operations of
the Company to the extent reasonably requested by the Acquiror. The Company
hereby acknowledges that, absent a written waiver as to such matter, the
Acquiror does not and shall not waive any right it may have hereunder as a
result of any such consultation. Notwithstanding the foregoing, nothing
contained herein shall give to the Acquiror, directly or indirectly, rights to
control or direct the operations of the Company prior to the Closing Date. Prior
to the Closing Date, the Company shall exercise, consistent with the terms and
conditions of the Agreement, complete control and supervision of the operation
of the business of the Company in the Ordinary Course of Business.

38



--------------------------------------------------------------------------------



 



     SECTION 5.3. Appropriate Action; Consents; Filings; HSR Act.
          (a) Upon the terms and subject to the conditions set forth in this
Agreement, the Parties shall use their commercially reasonable efforts to take,
or cause to be taken, all appropriate action, and do, or cause to be done, all
things necessary, proper or advisable under applicable Law or otherwise to
consummate and make effective the transactions contemplated by this Agreement as
promptly as practicable, including without limitation (i) executing and
delivering any additional instruments necessary, proper or advisable to
consummate the transactions contemplated by, and to carry out fully the purposes
of, this Agreement, (ii) obtaining from any Governmental Entities any Permits
required to be obtained or made by the Acquiror, or Acquiror Sub, or the Company
in connection with the authorization, execution and delivery of this Agreement
and the consummation of the transactions contemplated herein, including, without
limitation, the Merger and (iii) making all necessary filings within six
(6) Business Days from the date hereof, and thereafter making any other required
submissions, with respect to this Agreement and the Merger under any applicable
Law; provided that the Acquiror and the Company shall cooperate with each other
in connection with the making of all such filings, including providing copies of
all such documents to the non-filing Party and its advisors prior to filing and
discussing all reasonable additions, deletions or changes suggested in
connection therewith. The Company and the Acquiror shall furnish to each other
all information required for any application or other filing to be made pursuant
to the rules and regulations of any applicable Law in connection with the
transactions contemplated by this Agreement.
          (b) The Company and the Acquiror shall file, within six (6) Business
days from the date hereof, any Notification and Report Forms and related
material that it may be required to file with the Federal Trade Commission and
the Antitrust Division and the United States Department of Justice under the
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended (the “HSR Act”),
shall use its best efforts to obtain an early termination of the applicable
waiting period, and shall make any further filings pursuant thereto that may be
necessary, proper or advisable in connection therewith. The Acquiror, on the one
hand, and the Shareholders, on the other hand, shall each pay one half of the
filing fees under the HSR Act.
          (c) Except as the Parties may otherwise agree, the Company and the
Acquiror shall give (and in the case of the Acquiror, shall cause Acquiror Sub
to give) any notices to third parties, and use (and in the case of the Acquiror,
shall cause Acquiror Sub to use) their commercially reasonable efforts to obtain
any third-party consents, approvals or waivers (A) required to consummate the
transactions contemplated in this Agreement, (B) disclosed or required to be
disclosed in the Schedules or (C) required to prevent a Company Material Adverse
Effect or an Acquiror Material Adverse Effect.
          (d) In the event that either the Company or the Acquiror shall fail to
obtain any third-party consent, approval or waiver described in Section 5.3(c),
such Party shall use its commercially reasonable efforts, and shall take any
such actions reasonably requested by the other Parties, to minimize any adverse
effect upon the Company and the Acquiror or Acquiror Sub and their respective
businesses resulting, or which could reasonably be expected to result after the
Effective Time, from the failure to obtain such consent, approval or waiver.

39



--------------------------------------------------------------------------------



 



     SECTION 5.4. Notification of Certain Matters. From the date of this
Agreement until the Effective Time, the Company and the Acquiror shall promptly
notify each other in writing of any pending or, to the Knowledge of the Company
or the Acquiror or Acquiror Sub, threatened action, proceeding or investigation
by any Governmental Entity or any other Person (i) challenging or seeking
damages in connection with the Merger or the conversion of Company Shares into
the Merger Consideration pursuant to the Merger or (ii) seeking to restrain or
prohibit the consummation of the Merger or otherwise limit the right of Acquiror
or any Acquiror Subsidiary to own or operate all or any portion of the
businesses or assets of the Company. The Company and the Acquiror shall
cooperate with each other in defending any such action, proceeding or
investigation, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed.
     SECTION 5.5. Further Assurances. Through the Closing, each of the Acquiror,
the Company and the Shareholders shall use its commercially reasonable efforts
to (i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment of all of the
conditions to their respective obligations to consummate the transactions
contemplated by this Agreement.
     SECTION 5.6. Negotiations with Others. From and after the date hereof until
the earlier of the Closing Date or the termination of this Agreement pursuant to
Section 8.1 hereof, without the express written consent of the Acquiror, the
Company shall not and shall neither cause nor permit the Shareholders or its
officers, directors, employees or agents, directly or indirectly, to
(i) solicit, initiate discussions or engage in discussions or negotiations with
any Person other than the Acquiror (whether such negotiations are initiated by
the Company or otherwise), relating to the possible acquisition, whether by way
of merger, reorganization, purchase of capital stock, purchase of assets or
otherwise (any such acquisition being referred to in this Section 5.6 as an
“Acquisition Transaction”), of any interest in the Company, (ii) provide
information with respect to any Shareholder or the Company to any Person other
than the Acquiror, in connection with a possible Acquisition Transaction or
(iii) enter into a transaction with any Person other than the Acquiror,
concerning a possible Acquisition Transaction. The Parties hereto recognize and
acknowledge that a breach by the Company of this Section 5.6 may cause
irreparable and material loss and damage for the Acquiror, the amount of which
cannot be readily determinable and as to which it will not have any adequate
remedy at law or in damages. Accordingly, in addition to any remedy the Acquiror
may have in damages by an action at law, it shall be entitled to the issuance of
an injunction restraining any such breach or any other remedy at law or in
equity for any such breach.
     SECTION 5.7. Publicity. The Acquiror and the Company will consult with each
other as to the form, substance and timing of the initial public disclosure of
matters related to this Agreement or any of the transactions contemplated
hereby, and no such initial disclosure will be made by one without the prior
written consent of the other, which consent will not be unreasonably withheld or
delayed; provided, that each may make such disclosures as are necessary to
comply with any applicable Law after making good faith efforts to consult with
the other Parties and provided further it shall not be deemed unreasonable for
the Company to withhold consent regarding public disclosure of the Merger
Consideration, except where necessary to comply with any applicable Law. The
Company shall not, and shall take reasonable

40



--------------------------------------------------------------------------------



 



steps to ensure that none of the Shareholders shall, issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby, without obtaining the prior written consent of the Acquiror which shall
not be unreasonably withheld or delayed.
     SECTION 5.8. Related-Party Transactions. Except for the matters listed in
Schedule 5.8 or compensation or employment arrangements with employees of the
Company reflected in the 2010 Plan, on or prior to the Closing Date, the Company
shall (i) terminate all Contracts with any of the Shareholders or their
respective Affiliates and (ii) deliver releases executed by such Affiliates with
whom the Company has terminated such Contracts pursuant to this Section 5.8
providing that no further payments are due, or may become due, under or in
respect of any such terminated Contracts; provided, that in no event shall the
Company or the Acquiror pay any fee or otherwise incur any expense or financial
exposure with respect to any such termination or release.
     SECTION 5.9. Tax Matters.
          (a) Tax Periods Ending on or Before the Closing Date. The Shareholder
Representative shall, at the Shareholder Representative’s expense, prepare or
cause to be prepared and file or cause to be filed all Tax Returns required to
be filed by the Company (including such Tax Returns filed pursuant to any valid
extension of time to file and any amendments thereto) for all Pre-Closing
Periods (“Pre-Closing Period Tax Returns”), and the Shareholders shall be liable
for all Taxes with respect to such Pre-Closing Period Tax Returns (and any other
Taxes attributable to a Pre-Closing Period). Such Tax Returns shall be prepared
on a basis consistent with the prior Tax Returns for the Company. The
Shareholder Representative shall permit Acquiror to review and comment on each
Pre-Closing Period Tax Return at least 30 days before such Tax Return is
required to be filed and shall consider in good faith any comments provided by
Acquiror. Acquiror shall cause the Surviving Company, at the expense of the
Surviving Company, to prepare and file, or cause to be prepared and filed all
Tax Returns of the Surviving Company for all taxable periods beginning on or
after the Closing Date (“Post-Closing Periods”) (such Tax Returns, “Post-Closing
Period Tax Returns”), and the Surviving Company shall pay, or cause to be paid,
all Taxes with respect to such Post-Closing Period Tax Returns.
          (b) Straddle Period Tax Returns. Acquiror shall cause the Surviving
Corporation, at the expense of the Surviving Corporation, to prepare and file,
or cause to be prepared and filed, any Tax Returns required to be filed by the
Company for any taxable periods which include (but do not end on) the Closing
Date (“Straddle Periods”) (such Tax Returns, “Straddle Period Tax Returns”).
Acquiror shall cause the Surviving Corporation to pay or cause to be paid all
Taxes with respect to such Straddle Period Tax Returns, subject to the
Shareholders’ responsibility for the Taxes of such Straddle Period attributable
to the portion of the Straddle Period ending on the Closing Date (“Pre-Closing
Taxes”) as determined in accordance with Section 5.9(c). Acquiror shall provide
a copy of each Straddle Period Tax Return and a statement certifying the amount
of Pre-Closing Taxes shown on such Straddle Period Tax Return, if any, that are
chargeable to the Shareholders (the “Tax Statement”) to the Shareholder
Representative for review and comment at least thirty (30) days before such

41



--------------------------------------------------------------------------------



 



Straddle Period Tax Return is required to be filed and shall consider in good
faith any objections from the Shareholder Representative. If the Shareholder
Representative and the Acquiror are unable to resolve any such objections within
five (5) Business Days, it shall be promptly submitted to the Arbiter for prompt
resolution. The Shareholders shall pay to the Surviving Corporation an amount
equal to the Pre-Closing Taxes due with any Straddle Period Tax Return and
payable by the Shareholders pursuant to this Section 5.9(b) at least three
(3) Business Days before the Surviving Corporation is required to pay or cause
to be paid the related Tax Liability or if later, within three (3) Business Days
following resolution of any objection.
          (c) Calculation of Taxes for Straddle Period Tax Returns. Pre-Closing
Taxes for Straddle Period Tax Returns shall be calculated as though the taxable
period of the Company terminated as of the close of business on the Closing
Date; provided, however, that in the case of a Tax not based on income,
receipts, proceeds, profits or similar items, Pre-Closing Taxes shall be equal
to the amount of Tax for the entire Straddle Period multiplied by a fraction,
the numerator of which is the total number of days from the beginning of the
Straddle Period through the Closing Date and the denominator of which is the
total number of days in the Straddle Period. All Straddle Period Tax Returns
shall be prepared, and all determinations necessary to give effect to the
foregoing allocations shall be made, in a manner consistent with prior practice
of the Company.
          (d) Tax Proceedings. The Acquiror shall notify the Shareholder
Representative upon the commencement of any Tax audit or administrative or
judicial proceeding or of any demand or claim on the Surviving Corporation (“Tax
Proceeding”) by any Governmental Entity relating to the liability of the Company
for Taxes for any period described in Sections 5.9(a) and 5.9(b). The
Shareholder Representative shall have the right to participate in any Tax
Proceeding, if and to the extent the result of such Tax Proceeding could impose
additional Tax liability with respect to periods prior to the Closing Date. The
Shareholder Representative’s right to participate shall include the right to
receive copies of all correspondence from any Governmental Entity relating to
such Tax Proceeding and review and comment on submissions relating to any such
Tax Proceeding, and the Surviving Corporation shall consider in good faith any
comments provided by the Shareholder Representative. The Acquiror shall not
agree to settle or cause or permit the Surviving Company to settle any Tax
Proceeding which has the effect of imposing additional Tax liability on the
Company with respect to any Pre-Closing Tax Period without the consent of the
Shareholder Representative, which consent may not be unreasonably withheld,
conditioned or delayed; provided that the Shareholders shall, in accordance with
Article IX, indemnify the Surviving Company for any increase in the Tax
liability of the Surviving Company for any period on or after the Closing as a
direct result of the settlement of the Tax Proceeding relating to the
Pre-Closing Tax Period, and for any Losses incurred by an Acquiror Indemnified
Party in connection therewith, for any period ending after the Closing.
          (e) Transfer Taxes. The Shareholders on the one hand and Company on
the other will pay any real property transfer tax or real property gains tax,
stamp tax, stock transfer tax, or other similar Tax, and any penalties or
interest with respect thereto (collectively, “Transfer Taxes”) payable in
connection with the transactions contemplated by this Agreement. Each party
agrees to cooperate with the other in the filing of any returns with respect to
the

42



--------------------------------------------------------------------------------



 



Transfer Taxes, including promptly supplying any information in their possession
that is reasonably necessary to complete such returns.
          (f) Amendments, Modifications, etc. After the Closing Date, Acquiror
or an appropriate affiliate, to the extent permitted by Law, shall have the
right to amend, modify or otherwise change all Tax Returns of the Company for
all Tax periods; provided that Acquiror or an appropriate Affiliate shall
indemnify Shareholders for any increase in their respective Tax liability for
any period prior to the Closing Date resulting from any amendment, modification
or change to any Tax Returns (other than any amendment, modification or change
necessary in order to comply with Law or to correct any inaccurate statement of
fact), to the extent that the Shareholder Representative has not consented to
such amendment, modification or change, which consent will not be unreasonably
withheld.
          (g) Cooperation. Acquiror and the Company and the Shareholders shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the preparation and filing of Tax Returns pursuant to this
Section 5.9 and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include signing any Tax Returns, amended Tax Returns,
claims or other documents necessary to settle any Tax controversy, the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereby.
          (h) Documentation. Acquiror and the Company and the Shareholders
further agree, upon request from the other party, to use their commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).
          (i) Tax Sharing Agreements. All tax sharing agreements or similar
agreements with respect to or involving the Company shall be terminated as of
the Closing Date and, after the Closing Date, no such party shall be bound
thereby or have any liability thereunder.
     SECTION 5.10. Approval of Shareholders.The Company shall duly seek to
obtain the written consent of its Shareholders as soon as practicable hereafter
(but not more than five (5) Business Days after the receipt of information and
documents from Acquiror needed to be transmitted to Shareholders) for the
purpose of approving this Agreement and the Merger under applicable provisions
of Oregon Law. The Company shall provide Acquiror with a copy of the applicable
statement and other disclosure materials, if any (“Proxy Statement”) provided to
the Shareholders in connection with the solicitation of such consent. The Board
of Directors and management of the Company shall recommend to the Shareholders
approval of this Agreement, including the Merger, and the transactions
contemplated hereby, together with any matters incident thereto, shall not,
absent a material breach of this Agreement by Acquiror or Acquiror Sub, a
Superior Competing Transaction (unless not recommending a Superior Competing
Transaction would not result in the breach of the Board’s fiduciary duties) or
the termination

43



--------------------------------------------------------------------------------



 



hereof in accordance with its terms, (x) withdraw, modify or qualify in any
manner adverse to the Acquiror such recommendation or (y) take any other action
or make any other public statement inconsistent with such recommendation
(collectively, a “Change in Recommendation”), in each case except and to the
extent that the Board of Directors of the Company determines in good faith, in
light of a Superior Competing Transaction occurring after the date of this
Agreement and prior to the action on the Merger, and after consultation with
outside legal counsel, that failure to effect a Change in Recommendation would
result in a breach of its fiduciary duties under applicable Oregon law;
provided, however, that notwithstanding anything to the contrary in the
foregoing, the Company shall solicit the consent of its Shareholders in
accordance with the first sentence of this Section 5.9 even if there shall have
been a Change in Recommendation. Prior to making a Change in Recommendation, the
Company shall have (i) advised the Acquiror that it has received a Superior
Competing Transaction, (ii) provided a copy of such Superior Competing
Transaction and specified the terms and conditions thereof and the parties
involved and (iii) negotiated in good faith over a period of not less than three
(3) days with the Acquiror to make such adjustments in the terms and conditions
of this Agreement that would enable the Company to not effect a Change in
Recommendation if and to the extent that the Acquiror elects to make such
adjustments; provided, however, that the Acquiror shall not be required to
propose or agree to any such adjustment.
     SECTION 5.11. Employee Benefit Plans. Each Company Pension Plan that is
subject to Title IV of ERISA or Section 412 of the Code shall remain in place
following the Closing.
     SECTION 5.12. Company Customers. At least two (2) Business Days before the
expected satisfaction of the latest to occur or, if permissible, waiver, of the
conditions set forth in Article VI, the Company shall deliver a list of all of
the Company Customers as of the Closing Date to the Acquiror.
     SECTION 5.13. Payment of Indebtedness; Termination of Encumbrances. The
Closing Date Indebtedness, the Evans Advance and the amounts paid to Interim CEO
at Closing, which shall be the only Indebtedness of the Company as of the
Closing, shall be paid by the Acquiror at the Closing pursuant to Section 2.8,
and the Company will cause the termination of all Encumbrances on any assets of
the Company prior to the Effective Time, other than Permitted Encumbrances and
such Encumbrances securing such Indebtedness.
     SECTION 5.14. Employees. Effective at the Closing, Acquiror Sub shall
continue the employment on an “at will” basis of all current employees of the
Company as contemplated in the 2010 Plan and Schedule 2.3(b) (each, a
“Transitioned Employee”), at the aggregate compensation levels set forth in the
2010 Plan (subject to any projected increases in such Plan). Acquiror agrees, on
behalf of itself and its Affiliates, that for a period from the date hereof
through the Earn-Out Period, it (on behalf of itself or any Affiliates) shall
not directly or indirectly (x) cause or attempt to cause any person who is an
employee of the Company to terminate his or her employment or agency
relationship with the Company or hire any such person, or (y) solicit or attempt
to solicit (other than by means of an advertisement directed towards the general
public) or hire any such employee of the Company with a view to obtaining

44



--------------------------------------------------------------------------------



 



him or her as an employee of Acquiror or such Affiliate; provided, however, that
Acquiror may hire any individual who applies for employment without prior
solicitation by Acquiror (other than by means of advertisement directed towards
the general public).
     SECTION 5.15. Termination of Company Options and Company Warrants. The
Company shall take all necessary action to provide that, immediately prior to
the Effective Time, (i) the Company Option Plan shall be terminated and
(ii) each Company Option and each Company Warrant has been exercised or
terminated (in the case of termination of such Company Option or Company
Warrant, with the written consent of the holder of such Company Option or
Company Warrant).
     SECTION 5.16. Delivery of Interim Financial Statements. Within five (5)
Business Days following the end of each calendar month during the period from
the date of this Agreement until the Closing Date, the Company shall deliver to
the Acquiror unaudited consolidated balance sheet of the Company as of the last
day of each such month and statements of operations and cash flows for the month
then ended. The interim financial statements shall be complete and correct in
all material respects, shall have been prepared in accordance with GAAP
consistently applied by the Company without modification of such accounting
principles used in the preparation thereof throughout the periods presented and
shall present fairly, in all material respects, the consolidated financial
position and results of operations, changes in stockholders’ equity and cash
flows of the Company as at the dates and for the periods indicated therein,
subject to typical year-end adjustments.
     SECTION 5.17. Supplements to Schedules. From time to time up to the
Closing, the Company shall promptly supplement or amend the Company Disclosure
Schedule, or the Acquiror shall promptly supplement or amend the Acquiror
Disclosure Schedule that it has delivered, with respect to any matter first
existing or occurring following the date hereof that (a) if existing or
occurring at or prior to the date hereof, would have been required to be set
forth or described in the Disclosure Schedules, or (b) is necessary to correct
any information in the Schedules that was or has been rendered inaccurate
thereby. No supplement or amendment to any Schedule shall cure any breach of the
Company’s representations and warranties in this Agreement or have any effect
for the purpose of determining the satisfaction of the conditions set forth in
Section 6.2 or the obligations of the Company under Section 9.1, however the
parties acknowledge that the mere existence or occurrence of any such new matter
after the date hereof does not by itself constitute a breach of any
representations or warranties of the updating party in this Agreement.
     SECTION 5.18. Registration. Within sixty (60) days of the Closing Date,
Acquiror shall file a registration statement on Form S-3 (or such other form
which Acquiror is then eligible to use with respect to the resale of Acquiror
Common Stock) (together with the prospectus that forms a part thereof, any
amendments and supplements thereto, including post-effective amendments, and all
exhibits and material incorporated by reference therein, the “Registration
Statement”) registering the public resale of the Acquiror Common Shares, and
shall use its best efforts to cause such Registration Statement to be promptly
declared effective. Acquiror will use best efforts to keep such Registration
Statement in effect for a period expiring on the one year anniversary of the
date such Registration Statement is declared effective. Any

45



--------------------------------------------------------------------------------



 



such registration shall be subject to the customary terms and conditions used in
connection with resale prospectuses. Acquiror’s obligations under this
Section 5.18 are contingent upon each Shareholder providing promptly all
information concerning the Shareholder and its proposed plan of distribution as
Acquiror may reasonably request in connection with any of the foregoing.
Notwithstanding the foregoing, Acquiror may by written notice to the
Shareholders and the Shareholder Representative defer or suspend the filing or
effectiveness of the Registration Statement or immediately suspend the use of
any resale prospectus for a period not to exceed thirty (30) consecutive days in
any one instance and for a period not to exceed ninety (90) calendar days in any
12-month period (each, a “Suspension Period”) pursuant to a Registration
Statement at any time that (a) Acquiror becomes engaged in a material business
activity or negotiation that is not disclosed therein under applicable Law and
which Acquiror desires to keep confidential for business purposes or
(b) Acquiror reasonably determines that a particular disclosure so determined to
be required to be disclosed therein be premature or would materially adversely
affect Acquiror or its business or prospects. Acquiror will use its commercially
reasonable efforts to ensure that the use of any such Registration Statement may
be resumed as soon as practicable within this time period. Acquiror shall
promptly notify the Shareholders and the Shareholder Representative of the
Suspension Period and reasons therefor (without the disclosure of any material
nonpublic information) upon the termination of any Suspension Period, promptly
amend or supplement the Registration Statement following the termination of such
Suspension Period, if necessary, so that it does not contain any untrue
statement of material fact or amount to state a material fact required to be
stated therein in order to make the statements therein not misleading, and
furnish to the Shareholders such numbers of copies of the prospectus therein as
so amended or supplemented on documents incorporated by reference therein as the
Shareholders may reasonably request. The Company and Acquiror agree that the
Effective Period shall be extended for a period of time equal to the Suspension
Period.
     SECTION 5.19. Director and Officer Liability; Indemnification.
          (a) Acquiror shall take any necessary actions to provide that all
rights to indemnification and all limitations on liability existing in favor of
any current or former officers, directors, managers, employees and/or agents of
the Company (or their respective predecessors) (collectively, the “Company
Indemnitees”), as provided in the articles of incorporation or bylaws of the
Company in effect on the date of this Agreement shall continue in full force and
effect on equal or more favorable terms and be honored by the Acquiror after the
Closing; provided, that any such indemnification obligations shall be subject to
limitations imposed from time to time by applicable Law.
          (b) Prior to the Effective Time, the Surviving Company may purchase,
and the Acquiror shall pay or reimburse the Surviving Company for, a directors’
and officers’ liability and fiduciary liability “tail” policy from an insurer
with a Standard & Poor’s rating of at least A under the Company’s existing
directors’ and officers’ insurance policy, which (i) has an effective term of
six years from the Closing, (ii) covers each person currently covered by the
Company’s directors’ and officers’ insurance policy in effect on the date of
this Agreement for actions and omissions occurring on or prior to the Closing
and (iii) contains terms that are no less favorable than those of the Company’s
directors’ and officers’ insurance policy in effect on the date of this
Agreement.

46



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS PRECEDENT
     SECTION 6.1. Conditions to Obligations of Each Party Under this Agreement.
The respective obligations of each Party to effect the Merger and the other
transactions contemplated herein shall be subject to the satisfaction at or
prior to the Effective Time of the following conditions, any or all of which may
be waived by agreement of Acquiror and Company, in whole or in part, to the
extent permitted by applicable Law:
          (a) No Injunction. No Law or Order enacted, issued, promulgated,
enforced or entered by any Governmental Entity shall be in effect (whether
temporary, preliminary or permanent) enjoining, restraining or prohibiting
consummation of the Merger or making the consummation of the Merger illegal.
          (b) Approval by Shareholders. This Agreement and the Merger shall be
approved by the requisite action of Shareholders as required under the Company’s
articles of incorporation and bylaws and under applicable Law.
          (c) Governmental Consents and Filings, HSR Act. All consents,
approvals, orders or authorizations of, or registrations, declarations or
filings with, all Governmental Entities required in connection with the
execution, delivery or performance hereof shall have been obtained or made. All
applicable waiting periods under the HSR Act shall have expired or otherwise
been terminated.
     SECTION 6.2. Additional Conditions to Obligations of Acquiror and Acquiror
Sub. The obligations of the Acquiror and Acquiror Sub to effect the Merger and
the other transactions contemplated in this Agreement are also subject to the
satisfaction at or prior to the Effective Time of the following conditions, any
or all of which may be waived by the Acquiror, in whole or in part, to the
extent permitted by applicable Law:
          (a) Representations and Warranties. The representations and warranties
made by the Company in Article III shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Company Material Adverse Effect, which shall be true and correct
in all respects) on and as of the Closing Date with the same effect as though
such representations or warranties had been made or given on and as of the
Closing Date, except to the extent that such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Company
Material Adverse Effect, which shall be true and correct in all respects) on and
as of such earlier date); and the Acquiror shall have received a signed
certificate of the President of the Company (in his capacity as an officer of
the Company) to the foregoing effect.
          (b) Contracts and Covenants. The Company shall have performed or
complied in all material respects with its agreements and covenants required by
this Agreement to be performed or complied with by the Company on or prior to
the Effective Time. The

47



--------------------------------------------------------------------------------



 



Acquiror shall have received a certificate of the President of the Company (in
his capacity as an officer of the Company) to that effect.
          (c) Company Material Adverse Effect. Since the Balance Sheet Date, no
Company Material Adverse Effect subject to the MAE Exceptions shall have
occurred or be existing.
          (d) Consents. The Company shall have procured all consents of parties
to Material Contracts so required consent and Governmental Entities specified in
Schedule 3.6(c) which shall be delivered to the Acquiror at Closing.
          (e) Indebtedness. There shall be no outstanding Indebtedness (other
than Closing Date Indebtedness which shall be paid pursuant to Section 2.8) as
of Closing, and all Encumbrances other than Permitted Encumbrances shall have
been released and/or paid in full, and instruments and documents necessary to
release such Indebtedness and the Encumbrances, including appropriate UCC
financing statement amendments (termination statements), shall be delivered to
the Acquiror at Closing (subject only in the case of Closing Date Indebtedness,
the Evans Advance and the payments made to Interim CEO, to the payment in full
of such amounts pursuant to Section 2.8).
          (f) Releases. The Acquiror shall have received releases executed by
each Shareholder (except Shareholders holding Dissenting Shares) in the form
satisfactory to the Acquiror (collectively, the “Releases”) except, after using
best efforts to obtain Releases from all Shareholders, for Shareholders holding
Company Shares entitled to receive less than $1,250 individually and not more
than $25,000 in the aggregate in Merger Consideration.
          (g) Accredited Investor Questionnaire. The Shareholders (other than
those holding Dissenting Shares or those who are excluded from providing
Releases under clause (f) above or are not receiving any Closing Share
Consideration as contemplated by Section 6.2(i)) shall have entered into the
Accredited Investor Questionnaire in the form satisfactory to the Acquiror (the
“Accredited Investor Questionnaire”), which shall be delivered to the Acquiror
at Closing.
          (h) Legal Opinion. Acquiror shall have received from Gould & Ratner
LLP, counsel to the Company, an opinion as to the matters, in the form and
substance satisfactory to Acquiror.
          (i) Private Placement. Acquiror, in its reasonable, good faith
judgment, shall have determined (based in part upon receipt of the Accredited
Investor Questionnaires) that the issuance of Acquiror Shares to the
Shareholders pursuant to this Agreement complies in all respects with
Regulation D under the Securities Act. It is understood that to the extent that
Acquiror does not so conclude that this condition is met due to the number of
Shareholders (the “Unaccredited Shareholders”) who may not be accredited
investors, Acquiror may either waive this condition if another exemption from
registration is available or require the Company to pay an amount of Cash
Consideration to the Unaccredited Shareholders equal to the amount of Acquiror
Common Shares that would have been issued to such Unaccredited Shareholders and
to

48



--------------------------------------------------------------------------------



 



issue such Acquiror Common Shares to the Shareholders who are not Unaccredited
Shareholders.
          (j) Dissenting Shares. The Dissenting Shares shall not constitute more
than 5% of the total number of shares of Common Shares, determined on an
as-converted basis, outstanding immediately prior to the Closing.
          (k) Company Option Plans. The Company shall have terminated each of
the Company Option Plans, effective as of immediately prior to the Effective
Time.
          (l) Termination of Company Options and Company Warrants. The Company
shall have delivered to Acquiror evidence satisfactory to it that all
outstanding unexercised Company Options and Company Warrants have been exercised
or terminated as of or prior to the Effective Time.
          (m) Shareholder Representative Confidentiality Agreement. The
Shareholder Representative shall have delivered to the Acquiror a duly executed
counterpart to the Shareholder Representative Confidentiality Agreement.
          (n) Termination of Interim CEO Agreement. The Agreement dated
August 15, 2008 between the Company and Interim CEO shall have been terminated
as of or prior to the Closing (subject to the right of Interim CEO to receive
payments when due and payable as a result of the Merger and obligations of
Interim CEO that survive termination of such Agreement pursuant to the terms
thereof).
     SECTION 6.3. Conditions to Obligations of the Company and the Shareholders.
The obligations of the Company to effect the Merger and the other transactions
contemplated by this Agreement are also subject to the satisfaction at or prior
to the Effective Time of the following conditions, any or all of which may be
waived by the Company, in whole or in part, to the extent permitted by
applicable Law:
          (a) Representations and Warranties. The representations and warranties
made by the Acquiror and Acquiror Sub in Article IV shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) on
and as of the Closing Date with the same effect as though such representations
or warranties had been made or given on and as of the Closing Date, except to
the extent that such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of such earlier date); and the Company shall have
received a signed certificate of an authorized officer of the Acquiror to the
foregoing effect.
          (b) Releases. The Directors and Officers of Company (past and present)
shall have received releases executed by the Company in the form satisfactory to
the Company.

49



--------------------------------------------------------------------------------



 



          (c) Acquiror Material Adverse Effect. Since the Balance Sheet Date, no
Acquiror Material Adverse Effect subject to the MAE Exceptions shall have
occurred or be existing.
          (d) Agreements and Covenants. The Acquiror and Acquiror Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by them on or prior
to the Effective Time. The Company shall have received a certificate of an
authorized officer of Acquiror and Acquiror Sub to that effect.
ARTICLE VII
CLOSING
     SECTION 7.1. Closing. Subject to the terms and conditions of this
Agreement, the closing of the Merger (the “Closing”) will take place on a date
to be specified by the Parties (the “Closing Date”), which shall be no later
than the third (3rd) Business Day following the satisfaction of the latest to
occur or, if permissible, waiver, of the conditions set forth in Article VI
(other than those conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions), at the
principal offices of the Acquiror, unless another date or place or means of
delivery is agreed to in writing by the Parties. Notwithstanding the foregoing,
the Company shall have the option to extend the Closing Date to May 2, 2010 (the
“Extension”) upon reasonable notice to Acquiror.
          (a) Company Closing Deliveries(b) . At the Closing, the Company shall
deliver, or cause to be delivered, to the Acquiror the following:
               (i) a certificate executed by the President of the Company (in
his capacity as an officer of the Company) as to compliance with the conditions
as required by Sections 6.2(a) and 6.2(b) in the form satisfactory to the
Acquiror;
               (ii) a certificate by the Secretary or any Assistant Secretary of
the Company (in his capacity as an officer of the Company), dated the Closing
Date in the form satisfactory to the Acquiror;
               (iii) the organizational record books, minute books and corporate
seal of the Company;
               (iv) the Articles of Merger executed by the Company’s President;
               (v) a certificate of non-foreign status that complies with
Treasury Regulation Section 1.1445-2(b)(2);
               (vi) all documents required to be delivered pursuant to
Section 6.2; and
               (vii) all other documents required to be entered into by the
Company pursuant to this Agreement.

50



--------------------------------------------------------------------------------



 



          (c) Acquiror Closing Deliveries(d) . At the Closing, the Acquiror
shall deliver, or cause to be delivered, to the Company or the Exchange Agent,
as applicable, the following:
               (i) the portion of the Merger Consideration to be paid and
delivered at Closing pursuant to Section 2.2 of this Agreement paid and
delivered in accordance with such Section;
               (ii) a certificate of an authorized officer of the Acquiror as to
compliance with the conditions set forth in Sections 6.3(a) and 6.3(b) of this
Agreement;
               (iii) the Articles of Merger executed by a duly authorized
officer of the Acquiror and Acquiror Sub; and
               (iv) all other documents required to be entered into or delivered
by the Acquiror at or prior to the Closing pursuant hereto.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
     SECTION 8.1. Termination. This Agreement may be terminated at any time
(except where otherwise indicated) prior to the Effective Time, whether before
or after approval of this Agreement and the Merger by the Shareholders:
          (a) by mutual written consent of the Acquiror and the Company;
          (b) by the Acquiror, if (i) the Company is in breach of any covenant,
representation or warranty contained in this Agreement which would cause any of
the conditions provided in Section 6.2(a) or 6.2(b) not to be satisfied and such
breach has not been cured (if curable) within ten (10) Business Days following
receipt by the Company of written notice of such failure describing the extent
and nature thereof in reasonable detail or (ii) there has been any breach of any
covenant, representation or warranty contained in this Agreement that renders
the conditions set forth in Section 6.2(a) or 6.2(b) incapable of being
satisfied by the Outside Date; provided that Acquiror is not in material default
of its obligations hereunder;
          (c) by the Company, if the Acquiror is in breach of any covenant,
representation or warranty contained in this Agreement which would cause any of
the conditions provided in Section 6.3(a) or 6.3(b) not to be satisfied and such
breach has not been cured (if curable) within ten (10) Business Days following
receipt by the Acquiror of written notice of such failure describing the extent
and nature thereof in reasonable detail or (ii) or there has been any breach of
any covenant, representation or warranty contained in this Agreement that
renders the conditions set forth in Section 6.3(a) or 6.3(b) incapable of being
satisfied by the Outside Date; provided that the Company is not in material
default of its obligations hereunder;
          (d) by either the Acquiror or the Company if there shall be in effect
a final, nonappealable Order restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby; it being agreed that the
Parties shall use all commercially

51



--------------------------------------------------------------------------------



 



reasonable efforts to promptly appeal any adverse determination which is not
nonappealable and diligently pursue such appeal; or
          (e) by either the Acquiror or the Company if the Merger shall not have
been consummated by April 30, 2010 for any reason other than delay or
nonperformance of the Party seeking such termination (the “Outside Date”)
provided, however, that (i) if the Extension (as defined in Section 7.1) is
elected, then the Outside Date shall be May 7, 2010 and (ii) if the reason the
Merger shall not have been consummated on or prior to the Outside Date is due to
the waiting period under HSR having not expired or terminated, then the Outside
Date shall automatically be extended to June 15, 2010.
     SECTION 8.2. Procedure Upon Termination. In the event of termination and
abandonment by the Acquiror or the Company, or both, pursuant to Section 8.1
hereof, written notice thereof shall forthwith be given to the other Party and
this Agreement shall terminate, and the Merger shall be abandoned, without
further action by the Acquiror or the Company.
     SECTION 8.3. Effect of Termination. Upon the termination of this Agreement
in accordance with Section 8.1 hereof, the Parties shall be relieved of any
further obligations under this Agreement; provided that no such termination
shall relieve any Party hereto from liability for any material breach by a Party
of any representation, warranty or covenant set forth in this Agreement;
provided, further, that the obligations of the Parties set forth in Article IX
hereof shall survive any such termination and shall be enforceable after such
termination.
ARTICLE IX
INDEMNIFICATION
     SECTION 9.1. Survival of Representations and Warranties. The
representations and warranties of the Parties contained in this Agreement shall
survive the Closing and shall remain operative and in full force and effect for
a period of one (1) year from the Closing; provided that, notwithstanding the
foregoing, the representations and warranties in (a) Sections 3.18(Taxes and Tax
Matters) shall survive until three (3) months after the applicable statue of
limitations (including any extensions and waivers thereof) has expired, (b) 3.19
(Environmental Matters) shall survive for three (3) years from the Closing and
(c) the representations and warranties in Sections 3.1 (Organization and
Qualification), 3.2 (Subsidiaries), 3.3 (Corporate Records), 3.4
(Capitalization; Owners of Shares), 3.5 (Authority; Binding Obligation), 3.20
(Intellectual Property; Software, but only with respect to Losses arising out of
or relating to the Inverter IP), 3.24 (Broker’s Fees), 4.1(Organization and
Qualification), 4.2 (Capitalization), 4.3 (Authority; Binding Obligation)
(clauses (a) through (c) collectively, the “Excluded Representations”), shall
survive indefinitely. All covenants and agreements contained in this Agreement
which are to be performed post-Closing will survive the Closing in accordance
with their terms. Any Claim pending on the expiration date of the survival
period for which an applicable written notice has been given in accordance with
this Article IX on or before such expiration date may continue to be asserted
and indemnified against until finally resolved. Any claim for indemnification
not made by the Acquiror on or prior to that date will be irrevocably and
unconditionally released and waived.

52



--------------------------------------------------------------------------------



 



     SECTION 9.2. Indemnification by the Shareholders. Subject to Sections 9.1
and 9.5, the Shareholders (other than those holding Dissenting Shares),
severally (i.e., based on the Pro Rata Share) and not jointly, shall indemnify
and hold harmless the Acquiror, the Acquiror Sub and their respective officers,
directors and Affiliates (the “Acquiror Indemnified Parties”) from and against
any Losses incurred by them related to, or arising directly or indirectly out
of:
          (a) any inaccuracy or breach of a representation or warranty of the
Company contained in this Agreement or the Company Documents or contained in a
certificate of any officer of the Company delivered pursuant thereto;
          (b) any breach of any covenant or obligation of the Company contained
in this Agreement or the Company Documents, including for the avoidance of doubt
Section 2.3 and any material uncured breach of the Operating Guidelines (subject
to any applicable limitations set forth in Section 2.3);
          (c) any liability or obligation related to Closing Date Indebtedness,
Evans Advance or Unsatisfied Transaction Costs in excess of the amount set forth
in the Closing Statement;
          (d) any and all Taxes of the Company with respect to Pre-Closing Tax
Periods and the portion of any Straddle Period ending on the Closing Date and
any and all Tax claims resulting from, arising out of or relating to: (i) any
Taxes imposed on the Company with respect to any Pre-Closing Tax Period and the
portion of any Straddle Period ending on the Closing Date, (ii) all liability
for Taxes of the Company arising (directly or indirectly) as a result of the
transactions contemplated hereunder, (iii) any inaccuracy of a representation or
warranty or breach of any covenant or obligation, in each case with respect to
Taxes set forth herein, (iv) any and all Taxes of any Person (other than the
Company) imposed on the Company as a transferee, successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring before the Closing Date, and (v) the Transfer Taxes for
which the Shareholders are liable pursuant to Section 5.9(e) hereunder;
          (e) any error in the Closing Statement relating to the allocation of
the Merger Consideration among the Shareholders; and
          (f) fraud or intentional material misrepresentation, including with
respect to the operation of the business following the Closing by the Surviving
Company.
     It is further understood and agreed that notwithstanding any several
liability set forth above, no Shareholder shall have any liability for any
representation, warranty, covenant or agreement that relates specifically to
another Shareholder. By way of illustration only, no Shareholder shall be liable
for the breach or inaccuracy of the second sentence of Section 3.4 except for
the Shareholder for whom such representation was breached or inaccurate and such
Shareholder shall be fully liable for such breach or inaccuracy subject to the
limitations set forth in this Article IX.

53



--------------------------------------------------------------------------------



 



     SECTION 9.3. Indemnification by the Acquiror. Subject to Section 9.1 and
9.5, the Acquiror and Acquiror Sub jointly and severally agree to indemnify and
hold the Shareholders and their respective officers and directors (the
“Shareholder Indemnified Parties”) harmless from and against any Losses incurred
by them related to, or arising directly or indirectly out of:
          (a) any inaccuracy or breach of a representation or warranty of the
Acquiror or the Acquiror Sub contained in this Agreement or the Acquiror
Documents;
          (b) any breach of any covenant or obligation of the Acquiror or the
Acquiror Sub contained in this Agreement or the Acquiror Documents, including
for the avoidance of doubt Section 2.3 and any material uncured breach of the
Operating Guidelines and any failure to timely pay the Merger Consideration when
payable hereunder (subject to any applicable limitations set forth in
Section 2.3);
          (c) any obligation related to Closing Date Indebtedness, the Evans
Advance or Unsatisfied Transaction Costs less than the amount set forth in the
Closing Statement; and
          (d) any and all Taxes of the Company with respect to Post-Closing Tax
Periods and the portion of any Straddle Period beginning after the Closing Date
and any and all Tax claims resulting from, arising out of or relating to:
(i) any Taxes imposed on the Company with respect to any Post-Closing Tax Period
and the portion of any Straddle Period beginning after the Closing Date,
(ii) any and all Taxes of any Person (other than the Company) imposed on the
Company as a transferee, successor, by contract or pursuant to any law, rule or
regulation, which Taxes relate to an event or transaction occurring after the
Closing Date, and (iii) the Transfer Taxes for which the Acquiror is liable
pursuant to Section 5.9(e) hereunder; and
          (e) any violation of the WARN Act by Acquiror after Closing.
     SECTION 9.4. Notice of Claim.
          (a) If any action is brought against any Person entitled to
indemnification pursuant to Section 9.2 or 9.3 (a “Claimant”), in respect of a
claim under Section 9.2 or 9.3 (an “Indemnifiable Claim”), the Claimant shall
promptly notify the liable party therefore (the “Indemnifying Party”) in writing
of the institution of such Indemnifiable Claim (but the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
the Indemnifying Party may have except to the extent such failure prejudices the
Indemnifying Party); provided, however, the Parties agree to provide such notice
as soon as reasonably commercially practicable. If a Claimant becomes aware of a
possible Indemnifiable Claim (before the institution of such Indemnifiable Claim
which is addressed in the preceding sentence and which proceeding sentence shall
govern upon the institution of such Indemnifiable Claim), the Claimant shall use
its commercially reasonable efforts to promptly notify the Indemnifying Party in
writing of Claimant’s knowledge of such possible Indemnifiable Claim.
          (b) Subject to the provisions of this Section 9.4, the Indemnifying
Party shall have the right to assume and direct the defense against, negotiate,
settle or otherwise deal with an Indemnifiable Claim, including the employment
of counsel, and all fees, costs and expenses



54



--------------------------------------------------------------------------------



 



incurred in connection with defending or settling the Indemnifiable Claim by the
Indemnifying Party shall be borne solely by the Indemnifying Party; provided,
however, that such counsel must be satisfactory to the Claimant in the exercise
of its reasonable judgment. If the Indemnifying Party elects to defend against,
negotiate, settle or otherwise deal with such Indemnifiable Claim, it shall
within seven (7) Business Days (or sooner, if the nature of the Indemnifiable
Claim so requires), notify the Claimant of its intent to do so and the Claimant
agrees to cooperate fully with the Indemnifying Party and its counsel in the
settlement, compromise of, or defense against, any such asserted liability.
          (c) The Indemnifying Party shall have the right to assume control of
the defense of, negotiate, settle or otherwise deal with such Indemnifiable
Claim on such terms as they deem appropriate; provided, however, the
Indemnifying Party shall not settle or compromise any claim or permit a default
or consent to entry of any judgment without the prior written consent of the
Claimant, which consent shall not be unreasonably withheld or delayed,
(i) unless such settlement, compromise or consent includes an unconditional
release of the Claimant and its officers, directors, employees and affiliates
from all liability arising out of such Indemnifiable Claim (to the extent any
such persons are named in the Indemnifiable Claim), (ii) does not contain any
admission or statement suggesting any wrongdoing or liability on behalf of the
Claimant and (iii) does not contain any equitable order, judgment or term that
in any manner affects, restrains or interferes with the business of the Claimant
(“Settlement Conditions”).
          (d) If the Indemnifying Party elects not to defend against, negotiate,
settle or otherwise deal with any Indemnifiable Claim, fails to notify the
Claimant of its election as herein provided or contests its obligation to
indemnify the Claimant, the Claimant may defend against, negotiate, settle or
otherwise deal with such Indemnifiable Claim. If the Claimant defends such
Indemnifiable Claim, then the Indemnifying Party shall reimburse the Claimant
for the reasonable out-of-pocket expenses of defending such Indemnifiable Claim,
provided that Claimant shall not settle or compromise any claim or permit a
default or consent to entry of any judgment without the prior written consent of
the Claimant, which consent shall not be unreasonably withheld or delayed,
unless the Settlement Conditions are satisfied.
          (e) Notwithstanding an election by the Indemnifying Party to assume
the defense of such action or proceeding, the Claimant shall have the right, at
its sole cost and expense, to employ one firm of separate counsel (and one firm
of local counsel) and to monitor the defense of such action or proceeding;
provided, however the Indemnifying Party shall bear the reasonable fees, costs
and expenses of such separate counsel (and shall pay such fees, costs and
expenses at least quarterly), if (i) the use of counsel chosen by the
Indemnifying Party to represent the Claimant would present such counsel with a
conflict of interest that would have a material adverse effect on the Claim as
determined by counsel for the Indemnifying Party, (ii) the defendants in, or
targets of, any such action or proceeding include both a Claimant and the
Indemnifying Party, and the Indemnifying Party shall have reasonably concluded
that there may be legal defenses available to Claimant that are different from
or additional to those available to the Indemnifying Party and the Indemnifying
Party desires to have Claimant’s counsel pursue such legal defenses or (iii) the
Indemnifying Party shall authorize, in writing, the Claimant to employ separate
counsel at the expense of the Indemnifying Party.

55



--------------------------------------------------------------------------------



 



          (f) The Claimant shall cooperate in all reasonable respects with the
Indemnifying Party and such attorneys in the investigation, trial and defense of
such lawsuit or action and any appeal arising therefrom. All reasonable, third
party costs and expenses incurred in connection with a Claimant’s cooperation
shall be borne by the Indemnifying Party. In any event, the Claimant shall have
the right at its own expense to participate in the defense of such asserted
liability. The party controlling the defense of any such asserted liability
shall deliver, or cause to be delivered to the other party, upon the request of
the other party, copies of all non-privileged correspondence, pleadings,
motions, briefs, appeals or other written statements relating to or submitted in
connection with the defense of any such claim, and timely notices of, and the
right to participate in (as an observer) in any hearing or other court
proceeding relating to such claim.
          (g) A claim for indemnification for any matter not involving a
third-Person claim shall be promptly asserted by written notice to the party
from whom indemnification is sought; provided, however, that failure to so
notify the Indemnifying Party shall not preclude the Claimant from any
indemnification which it may claim in accordance with this Article IX, except to
the extent such failure materially prejudices the Indemnifying Party.
          (h) In the event that an Acquiror Indemnified Party makes any claim
for indemnification pursuant to this Article IX that is not resolved prior to a
date on which payments of the Additional Consideration are made to the
Shareholders, the Acquiror may withhold that portion of the Additional
Consideration (including any accrued interest thereon) that the Acquiror or the
Surviving Company believes in good faith is necessary to satisfy such unresolved
claim until such time as such indemnification claims are resolved as provided
herein, and interest shall continue to accrue on any such withheld portion until
resolution of the indemnification claims.
          (i) With respect to indemnification claims that are resolved in favor
of an Acquiror Indemnified Party, prior to bringing any claims against the
Shareholders pursuant to Section 9.4 or otherwise, the Acquiror shall first set
off any Losses related thereto, and to which an Acquiror Indemnified Party may
be entitled, against any portion of the Additional Consideration (including any
accrued interest thereon) that has not been paid to the Shareholders. (ii) To
the extent such indemnification claims are resolved in favor of the
Shareholders, the Acquiror shall promptly remit to the Exchange Agent for the
benefit of the Shareholders the amounts, if any, of the Additional Consideration
that the Acquiror withheld pursuant to this Article IX (together with all
interest accrued thereon) promptly following the resolution of any such claim.
          (j) The good faith exercise by the Acquiror of the right of set-off
provided by this Section 9.4, whether or not ultimately determined to be
justified, shall not constitute a violation of this Agreement or otherwise
result in any liability to the Acquiror so long as remittance is made in
accordance with Section 9.4(i). Neither the exercise nor the failure to exercise
such right of set-off will constitute an election of remedies or will limit an
Acquiror Indemnified Party in any manner in the enforcement of any other
remedies that may be available to it.

56



--------------------------------------------------------------------------------



 



          (k) To the extent that the Additional Consideration (including any
accrued interest thereon) shall be insufficient to provide recovery against any
Losses (after giving effect to pending claims and the payment to the
Shareholders, or set-off by the Acquiror pursuant to this Section 9.4, of the
Additional Consideration), the Acquiror Indemnified Parties may institute a
proceeding in accordance with Section 9.4 against the Shareholders seeking
indemnification for such Losses, and the Shareholders shall, subject to the
limitations and other provisions of this Article IX, assume and pay such
indemnification obligations with respect to such Losses.
     SECTION 9.5. Limitations.
          (a) No Indemnifying Party shall have any liability under
Sections 9.2(a), 9.2(b), 9.3(a) or 9.3(a) (other than with respect to Losses
resulting from breaches of the representations and warranties set forth in the
Excluded Representations) unless the aggregate amount of Losses incurred by the
indemnified parties thereunder exceeds Four Hundred Thousand Dollars ($400,000)
(the “Deductible”) and, in such event, the indemnifying party or parties shall
only be required to pay the amount of all such Losses in excess of the
Deductible. In addition, all Losses (i) that an Acquiror Indemnified Party has
the right to assert against the Shareholders and (ii) that a Shareholder
Indemnified Party has the right to assert against the Acquiror and Acquiror Sub
under Sections 9.2(a), 9.2(b), 9.3(a) or 9.3(a), respectively (other than with
respect to Excluded Representations), may not, in either case, exceed Seven
Million Dollars ($7,000,000) in the aggregate. Notwithstanding anything in this
Article IX or elsewhere in this Agreement to the contrary, no Shareholder shall
have liability under this Article IX in excess of the amount of Merger
Consideration received by such Shareholder hereunder, and the Acquiror shall
have no liability under this Article IX to any single Shareholder (or his, her
or its Affiliates) in excess of the amount of the Merger Consideration received
by such Shareholder.
          (b) For all purposes of this Article IX, Losses shall be net of any
amounts actually recovered by the Claimant under any insurance policies in
effect prior to or after the Closing in connection with the facts giving rise to
the right of indemnification (net of any deductible amounts and any other costs
or expenses incurred in connection therewith, including, without limitation,
retrospective and prospective premium adjustments and experience-based premium
adjustments directly attributable to a claim for which indemnification is
provided under this Article IX).
          (c) The Shareholders shall have no right of contribution or other
recourse against the Company or its employees, directors, Affiliates, agents,
attorneys, representatives, assigns or successors for any Indemnifiable Claims
asserted by the Acquiror, Acquiror Sub their respective officers, directors,
employees, agents and Affiliates, and the Shareholders further acknowledge and
agree that the covenants and agreements of the Company are solely for the
benefit of such parties.
          (d) Any amount paid under this Article IX shall be treated as an
adjustment to the Merger Consideration.
     SECTION 9.6. Exclusivity of Remedy. The Parties acknowledge and agree that,
except in the case of fraud or willful misconduct, following the Closing, the
indemnification

57



--------------------------------------------------------------------------------



 



provisions of this Article IX shall be the sole and exclusive remedies of the
Acquiror, Acquiror Sub, the Company and the Shareholders for any breach by the
other Parties of the representations and warranties in this Agreement and for
any failure by the other Parties to perform and comply with any covenants and
agreements in this Agreement; provided, however, that each Party hereby
acknowledges that the rights of each Party to consummate the transactions
contemplated hereby are special, unique and of extraordinary character and that,
in the event that any Party violates or fails or refuses to perform any covenant
or agreement made by it herein, the non-breaching Party may be without an
adequate remedy at law. In the event that any Party violates or fails or refuses
to perform any covenant or agreement made by such Party herein, the
non-breaching Party or Parties may, subject to the terms hereof and in addition
to any remedy at law for damages or other relief, institute and prosecute an
action in accordance with Section 9.9 of this Agreement to enforce specific
performances of such covenant or agreement or seek any other equitable relief
and receive prompt reimbursement for all of its reasonable attorneys’ fees and
expenses to the extent that it is the prevailing party. Notwithstanding anything
to the contrary herein, the existence of this Article IX and of the rights and
restrictions set forth herein do not limit any legal remedy for claims based on
fraud or intentional material misrepresentation, including with respect to the
operation of the business following the Closing by the Surviving Company except
that in such event rescission shall not be a remedy.
ARTICLE X
GENERAL PROVISIONS
     SECTION 10.1. Confidentiality. Each of the Company, the Acquiror and the
Acquiror Sub agrees that, unless and until the transactions contemplated hereby
shall have been consummated, the terms of the existing non-disclosure and
confidentiality agreement dated as of November 26, 2008 between the Acquiror and
the Company shall remain in full force and effect.
     SECTION 10.2. Notices. All notices, requests and other communications
hereunder to a Party shall be in writing and shall be deemed to have been given
(i) on the Business Day sent, when delivered by hand, electronic mail or
facsimile transmission (with confirmation) during normal business hours, (ii) on
the Business Day following the Business Day of sending, if delivered by an
overnight courier recognized as providing services nationally in the United
States or (iii) three (3) Business Days after being mailed to the recipient by
certified or requested mail, return receipt requested and postage prepaid, in
each case to such Party at its address (or number) set forth below or such other
address (or number) as the Party may specify by notice to the other Parties
hereto:

58



--------------------------------------------------------------------------------



 



If to the Acquiror or Acquiror Sub:
Advanced Energy Industries, Inc.
1625 Sharp Point Drive
Fort Collins, CO 80525
Telephone: 970-407-4670
Facsimile: 970-407-5326
Attention: Thomas McGimpsey, General Counsel
Email: Tom.McGimpsey@aei.com
With a copy (which shall not constitute notice) to:
Hogan & Hartson L.L.P.
1470 Walnut Street, Suite 200
Boulder, CO 80304
Facsimile: 720-406-5301
Attention: Carin M. Cutler, Esq.
Email: cmcutler@hhlaw.com
If to the Company:
PV Powered, Inc.
20720 Brinson Blvd.
PO Box 7348
Bend, OR 97708
Telephone: 541/312-3832
Facsimile: 541/383-2348
Attention: Mr. Gregg Patterson, Chief Executive Officer
Email: greggpatterson@pvpowered.com
With a copy (which shall not constitute notice) to:
Gould & Ratner, LLP
222 N. LaSalle Street
Suite 800
Chicago, IL 60601
Telephone: (312) 236-3003
Facsimile: (312) 236-3241
Attention: Fredric D. Tannenbaum, Esq.
Email: ftannenbaum@gouldratner.com



59



--------------------------------------------------------------------------------



 



    If to the Shareholder Representative:
Mr. Mark Fleischauer
821 Third Avenue
P. O. Box 2038
Longview, WA 98632
Telephone: (360) 423-5510
Facsimile: (360) 423-9170
Email: mfleisch@jhkelly.com
     SECTION 10.3. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     SECTION 10.4. Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, (i) the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible and (ii) the remainder of this Agreement and the
application of such provision to other Persons, entities or circumstances shall
not be affected by such invalidity or unenforceability, nor shall such
invalidity or unenforceability affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.
     SECTION 10.5. Entire Agreement; No Third-Person Beneficiaries. This
Agreement (including the schedules and exhibits hereto), the Company Documents
and the Acquiror Documents constitute the entire agreement between the Parties
with respect to the transactions contemplated hereby and supersede all prior
agreements, written or oral, among the Parties with respect to the subject
matter of this Agreement. No representation, warranty, inducement, promise,
understanding or condition not set forth in this Agreement has been made or
relied on by any Party in entering into this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer on any Person, other than
the Parties hereto or their respective successors, any rights, remedies,
obligations or liabilities.
     SECTION 10.6. Waiver; Amendment. Any provision of this Agreement may be
amended or waived, but only if the amendment or waiver is in writing and signed
by the Party or Parties that would have benefited by the provision waived or
amended. No action taken pursuant to this Agreement, including any investigation
by or on behalf of any Party, shall be deemed to constitute a waiver by the
Party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein. The waiver by any Party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or

60



--------------------------------------------------------------------------------



 



remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
     SECTION 10.7. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
the other Parties, and any purported assignment in violation of this
Section 10.7 will be void; provided, that this Agreement (including the rights,
interests and obligations hereunder) may be assigned by the Acquiror to any
Affiliate of the Acquiror (although such an assignment will not relieve the
Acquiror of its obligations under this Agreement). Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
     SECTION 10.8. Expenses. Except as otherwise provided in this Agreement,
each Party will bear all expenses incurred by it in connection with this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the transactions contemplated hereby and
thereby, it being understood that all Transaction Expenses shall be paid on or
prior to Closing or pursuant to Section 2.7. Notwithstanding the foregoing and
except as otherwise paid pursuant to Section 2.7, the Shareholders shall be
responsible for, and shall pay directly or promptly reimburse the Acquiror for
amounts paid by or on behalf of the Acquiror for Transaction Expenses incurred
by the Company prior to Closing and any and all sales, transfer, use or other
Taxes assessed upon or with respect to the transfer of the Company Shares as set
forth in this Agreement, the Company Documents and the Acquiror Documents and
the consummation of the transactions contemplated hereby and thereby. All fees
and expenses of the Exchange Agent shall be borne by the Acquiror, and the
filing fees related to any filing made pursuant to the HSR Act shall be borne
equally by the Acquiror, on the one hand, and the Shareholders, on the other
hand.
     SECTION 10.9. Specific Performance. Without limiting or waiving in any
respect any rights or remedies of the Acquiror or Acquiror Sub under this
Agreement now or hereafter existing at law in equity or by statute, or otherwise
provided in Section 9.6 hereof, (a) the Acquiror or Acquiror Sub shall be
entitled to such specific performance of the obligations to be performed by the
other Parties in accordance with the provisions of this Agreement and (b) the
Company and Shareholder Representative shall be entitled to such specific
performance of the obligations to be performed by the other Parties in
accordance with the provisions of this Agreement. Such remedies shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
which any Party may have under this Agreement or otherwise.
     SECTION 10.10. Governing Law; Disputes. This Agreement, and all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement), shall be governed by and construed in accordance with the
internal laws of the State of Colorado. Any action against any Party relating to
the foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Colorado and the Parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of

61



--------------------------------------------------------------------------------



 



any federal or state court located within the State of Colorado over any such
action. The Parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such action brought in such court or any defense of inconvenient
forum for the maintenance of such action.
     SECTION 10.11. Counterparts. This Agreement may be executed in any number
of counterparts, each of which will constitute an original and all of which,
when taken together, will constitute one agreement. Any signature pages of this
Agreement transmitted in .pdf format or by facsimile will have the same legal
effect as an original executed signature page.
     SECTION 10.12. Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, shareholder, Affiliate, agent, attorney
or representative of the Acquiror shall have any liability for any obligations
or liabilities of the Acquiror under this Agreement or for any claim based on,
in respect of, or by reason of, the transactions contemplated hereby.
     SECTION 10.13. Interpretation.
          (a) In this Agreement, unless the context otherwise requires,
references:
               (i) to the Preamble or to the Recitals, Sections, Annexes,
Exhibits or Schedules are to the Preamble or a Recital or Section of, or Annex,
Exhibit or Schedule to, this Agreement;
               (ii) to any agreement (including this Agreement), contract,
statute or regulation are to the agreement, contract, statute or regulation as
amended, modified, supplemented or replaced from time to time, and to any
section of any statute or regulation are to any successor to the section;
               (iii) to any Governmental Entity include any successor to that
Governmental Entity; and
               (iv) to this Agreement are to this Agreement and the Annexes,
Exhibits and Schedules hereto, taken as a whole.
          (b) The table of contents and headings contained herein are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.
          (c) Whenever the words “include,” “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words “without
limitation.”
          (d) Whenever the words “herein” or “hereunder” are used in this
Agreement, they will be deemed to refer to this Agreement as a whole and not to
any specific Section.
          (e) Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

62



--------------------------------------------------------------------------------



 



     SECTION 10.14. Shareholder Representative.
          (a) In order to efficiently administer the defense and/or settlement
of any claims for indemnity by an Acquiror Indemnified Party pursuant to
Article IX, Mark Fleischauer, is hereby irrevocably appointed to serve as the
sole and exclusive representative of the Shareholders (the “Shareholder
Representative”) as the Shareholders’ sole, exclusive, true and lawful agent,
representative and attorney-in-fact to act for and on behalf of the
Shareholders. The Shareholder Representative shall have full and exclusive power
and authority to make all decisions relating to the defense and/or settlement of
any claims for which any Acquiror Indemnified Party may claim to be entitled to
indemnity pursuant to Article IX, all decisions and actions relating to any
adjustment to the Merger Consideration or any modification of, settlement with
respect to or timing of the payment of the Additional Consideration pursuant to
Article II, to approve any modifications to the 2010 Plan and otherwise act on
behalf of the Shareholders with respect to matters relating to the conduct of
the business of the Company during the Earn-Out Period pursuant to Section 2.3,
and otherwise to act on behalf of the Shareholders in all respects with respect
to this Agreement, including, without limitation, the amendment or termination
of such agreements. All decisions and actions by the Shareholder Representative
shall be binding upon all of the Shareholders, and no Shareholder shall have the
right to object to, dissent from, protest or otherwise contest the same. In the
event of the death, incapacity or resignation of the Shareholder Representative,
the Shareholders holding a majority of the Common Stock (excluding the holders
of any Dissenting Shares) immediately prior to the Effective Time (the “Majority
Shareholders”) shall promptly appoint a substitute Shareholder Representative
which shall be reasonably acceptable to Acquiror; provided, however, in no event
shall the Shareholder Representative resign without the Majority Shareholders
having first appointed a substitute Shareholder Representative who shall assume
such duties immediately upon the resignation of such Shareholder Representative.
              (b) Neither Acquiror, Acquiror Sub nor the Surviving Company shall
have the right to object to, protest or otherwise contest any matter related to
the procedures for action being taken by the Shareholder Representative as
between the Shareholder Representative and the Shareholders. Acquiror, Acquiror
Sub and the Surviving Company waive any claims they may have or assert,
including those that may arise in the future, against the Shareholder
Representative or any of his Affiliates that relate to the Shareholder
Representative’s role as such, including any claims for any action or inaction
taken or not taken by the Shareholder Representative in connection herewith.
          (c) Each Shareholder that accepts payment of consideration in respect
of the Merger as contemplated herein shall be deemed, by such acceptance of
payment, or by his, her or its execution of the Letter of Transmittal, as the
case may be, to have agreed that (i) the provisions of this Section 10.14 are
independent and severable, are irrevocable and coupled with an interest and
shall be enforceable notwithstanding any rights or remedies such Shareholder may
have in connection with the transactions contemplated by this Agreement,
(ii) the remedy at law for any breach of the provisions of this Section 10.14
would be inadequate, (iii) such Shareholder shall be entitled to temporary and
permanent injunctive relief without the necessity of proving damages if such
Shareholder brings an action to enforce the

63



--------------------------------------------------------------------------------



 



provisions of this Section 10.14 and (iv) the provisions of this Section 10.14
shall be binding upon such Shareholders and the successors and assigns of such
Shareholders.
          (d) In addition, each Shareholder that accepts payment of
consideration in respect of the Merger as contemplated herein shall be deemed,
by such acceptance of payment, or by his, her or its execution of the Letter of
Transmittal, as the case may be, to:
          (i) have waived any claims he, she or it may have or assert, including
those that may arise in the future, against the Shareholder Representative and
any of his Affiliates, for any action or inaction taken or not taken by the
Shareholder Representative in connection therewith; and
          (ii) have accepted such Shareholder’s obligations with respect to such
Shareholder’s liability for amounts to be reimbursed to the Acquiror pursuant to
Article IX.
          (e) Acquiror and Acquiror Sub acknowledge and agree that the
Shareholder Representative shall not incur any liability with respect to any
action taken or suffered by him or omitted while acting as the Shareholder
Representative pursuant to the terms and conditions of this Agreement, except
for the gross negligence or willful misconduct the Shareholder Representative.
The Shareholder Representative may, in all questions arising hereunder, rely on
the advice of counsel and other professionals. The Shareholder Representative
undertakes to perform such duties and only such duties as are specifically set
forth in this Agreement and no other covenants or obligations shall be implied
under this Agreement against the Shareholder Representative; provided, however,
that the foregoing shall not act as a limitation on the powers of the
Shareholder Representative determined by him to be reasonably necessary to carry
out the purposes of his obligations hereunder. The Shareholder Representative
shall be, and hereby is, indemnified and held harmless, jointly and severally,
by the Shareholders from all losses, costs and expenses (including attorneys’
fees) that may be incurred by the Shareholder Representative as a result of the
Shareholder Representative’s performance of his duties under this Agreement,
provided that the Shareholder Representative shall not be entitled to
indemnification for losses, costs or expenses that result from any action taken
or omitted by the Shareholder Representative as a result of his willful
misconduct or gross negligence.
          (f) Any notice or communication delivered by Acquiror, Acquiror Sub or
the Surviving Company to the Shareholder Representative shall, as between
Acquiror, Acquiror Sub and the Surviving Company, on the one hand, and the
Shareholders, on the other hand, be deemed to have been delivered to all
Shareholders. Acquiror, Acquiror Sub and the Surviving Company shall be entitled
to rely exclusively upon any communication or writings given or executed by the
Shareholder Representative in connection with any claims for indemnity and shall
not be liable in any manner whatsoever for any action taken or not taken in
reliance upon the actions taken or not taken or communications or writings given
or executed by the Shareholder Representative. Acquiror, Acquiror Sub and the
Surviving Company shall be entitled to disregard any notices or communications
given or made by the Shareholders in

64



--------------------------------------------------------------------------------



 



connection with any claims for indemnity unless given or made through the
Shareholder Representative.
     SECTION 10.15. Disclosure Schedules. Any matter that is listed or described
on any Disclosure Schedule shall be deemed to have been disclosed for purposes
of the representations and warranties contained in the related section of the
Agreement, as well as for any other representations and warranties in the
Agreement with respect to which such disclosure is responsive and is apparent
from the disclosure contained therein. Disclosure of any information or document
in any Disclosure Schedule is not a statement or admission that it is material
or outside the Ordinary Course of Business or required to be disclosed herein.
The information contained in the Disclosure Schedules is disclosed solely for
the purposes of this Agreement, and no information contained herein shall be
deemed to be an admission by any party hereto to any third party of any matter
whatsoever, including of any violation of law or breach of any agreement.
ARTICLE XI
DEFINITIONS
          For purposes of this Agreement, the following terms, and the singular
and plural thereof, shall have the meanings set forth below:
          “2010 Plan” means the schedule delivered by the Company to the
Acquiror dated March 10, 2010 and attached as Schedule 3.28 hereto.
          “Accredited Investor Questionnaire” is defined in Section 6.2(i).
          “Acquiror” is defined in the Preamble.
          “Acquiror Board” is defined in Section 2.3(f).
          “Acquiror Change in Control” shall be deemed to have occurred when
(i) any “person” or “group” (as such terms are used in Sections 13(e) and 14(d)
of the Exchange Act) is or becomes the beneficial owner of shares representing
more than 50% of the combined voting power of the then outstanding securities
entitled to vote generally in elections of directors of the Acquiror or (ii) the
Acquiror (A) consolidates with or merges into any other corporation or any other
corporation merges into the Acquiror, and in the case of any such transaction,
the outstanding Acquiror Common Shares are changed or exchanged into other
assets or securities as a result, unless the stockholders of the Acquiror
immediately before such transaction own, directly or indirectly immediately
following such transaction, at least a majority of the combined voting power of
the outstanding voting securities of the corporation resulting from such
transaction in substantially the same proportion as their ownership of the
voting stock of the Acquiror immediately before such transaction, or
(B) conveys, transfers or leases all or substantially all of its assets to any
Person (other than a wholly-owned Subsidiary as a result of which the Acquiror
becomes a holding company).
          “Acquiror Common Shares” is defined in Section 2.1.

65



--------------------------------------------------------------------------------



 



          “Acquiror Decision” is defined in Section 2.3(b).
          “Acquiror Objection” is defined in Section 2.3(b).
          “Acquiror Documents” is defined in Section 4.3.
          “Acquiror Indemnified Parties” is defined in Section 9.2.
          “Acquiror Material Adverse Effect” means any change, occurrence,
circumstance or development that has or would reasonably be expected to result
in a material adverse effect, individually or in the aggregate, on (i) the
business, assets, properties, results of operations, condition (financial or
otherwise) or liabilities of the Acquiror or Acquiror Sub or (ii) the ability of
the Acquiror or Acquiror Sub to consummate the transactions contemplated by this
Agreement or perform its obligations under this Agreement or the Acquiror
Documents.
          “Acquiror Objection” is defined in Section 2.3(g).
          “Acquiror Sub” is defined in the Preamble.
          “Acquisition Transaction” is defined in Section 5.6.
          “Additional Consideration” is defined in Section 2.1(c).
          “Additional Consideration Pro Rata Percentage” is defined in
Section 2.11(a).
          “Affiliate” means, with respect to any Person, (i) any other Person
directly or indirectly controlling, controlled by or under common control with
such other Person and (ii) in the case of a Person who is a natural Person, also
such Person’s spouse or child. For the purposes of this definition, “control”
when used with respect to any Person means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
          “Aggregate Merger Consideration Payable at Closing” is defined in
Section 2.1(b).
          “Agreement” is defined in the Preamble.
          “Arbiter” means a national or regional accounting firm that (together
with its Affiliates) has not, in the two-year period prior to the date of this
Agreement or at the applicable time of selection of the Arbiter, been engaged by
the Company or the Acquiror, and has not been promised to be engaged by the
Company or the Acquiror, and that is reasonably acceptable to the Acquiror and
the Shareholder Representative.
          “Articles of Merger” is defined in Section 1.2.
          “Audited Financial Statements” is defined in Section 3.7(a).

66



--------------------------------------------------------------------------------



 



          “Balance Sheet” is defined in Section 3.7(a).
          “Balance Sheet Date” is defined in Section 3.7(a).
          “Base Number” means the total number of issued and outstanding Common
Shares after giving effect to the conversion of all issued and outstanding
Preferred Shares into Common Shares immediately prior to the Closing pursuant to
Article IV of the Company’s Articles of Incorporation and the number of Common
Shares issued upon exercise of all outstanding Company Options and Company
Warrants exercised prior to Closing, all as set forth in the Closing Statement.
          “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks located in the City of Denver, Colorado generally are authorized
or required by law or executive order to close.
          “Cash Consideration” is defined in Section 2.1(a).
          “Certificate” is defined in Section 2.7(a).
          “Change in Recommendation” is defined in Section 5.10.
          “Claimant” is defined in Section 9.4(a).
          “Closing” is defined in Section 7.1.
          “Closing Date” is defined in Section 7.1.
          “Closing Date Indebtedness” means all Indebtedness as of the Closing
Date.
          “Closing Share Consideration” is defined in Section 2.1(b).
          “Closing Statement” is defined in Section 2.11(a).
          “Code” means the United States Internal Revenue Code of 1986, as
amended.
          “Commercial Gross Revenue” is defined in Section 2.3(a).
          “Commercial Inverter Products” means the Company’s commercial inverter
product line comprised of all versions of 30kW or above inverters shippable for
revenue to customers for commercial, and not residential, use or application.
          “Common Shares” is defined in Section 2.4.
          “Company” is defined in the Preamble.
          “Company Benefit Plan” means any plan, program, policy, agreement or
arrangement, whether or not written, that is or was an “employee benefit plan”
as such term is defined in Section 3(3) of ERISA and any severance, bonus, stock
option, stock purchase,

67



--------------------------------------------------------------------------------



 



restricted stock, incentive, deferred compensation, retiree medical or life
insurance, supplemental retirement, termination, employment, and fringe benefit
plan, program, policy, agreement or arrangement and (a) which was or is
established by, participated in, or maintained by the Company or any ERISA
Affiliate; (b) to which the Company or any ERISA Affiliate contributed or was
obligated to contribute or to fund or provide benefits; or (c) which provides or
promises benefits to any person who performs or who has performed services for
the Company or any ERISA Affiliate and because of those services is or has been
(i) a participant therein or (ii) entitled to benefits thereunder.
          “Company Customer Contracts” means any Contract entered into by and
between a Company customer and the Company for the acquisition of Commercial
Inverter Products in excess of $20,000 per annum.
          “Company Documents” is defined in Section 3.5.
          “Company Intellectual Property” is defined in Section 3.20(a).
          “Company Licensed Software” is defined in Section 3.20(c).
          “Company Material Adverse Effect” means any change, occurrence,
circumstance or development that has or would reasonably be expected to result
in a material adverse effect, individually or in the aggregate, on (i) the
business, assets, properties, results of operations, condition (financial or
otherwise) or liabilities of the Company or (ii) the ability of the Company to
consummate the transactions contemplated by this Agreement or perform its
obligations under this Agreement or the Company Documents.
          “Company Option” means an option or right to purchase shares of the
capital stock of the Company, as amended.
          “Company Option Plans” means the PV Powered, Inc. 2009 Stock Option,
Restricted Stock, Bonus and Retention Plan and the PV Powered, Inc. 2006
Incentive Stock Option Plan.
          “Company Pension Plan” means any Company Benefit Plan that is an
“employee pension benefit plan,” as that term is defined in Section 3(2) of
ERISA.
          “Company Proprietary Software” is defined in Section 3.20(c).
          “Company Shares” is defined in Section 2.4.
          “Company Warrant” means a warrant or right to purchase shares of the
capital stock of the Company.
          “Contract” means any contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

68



--------------------------------------------------------------------------------



 



          “Deductible” is defined in Section 9.5(a).
          “Dispute Notice” is defined in Section 2.3(e).
          “Dissenting Shares” is defined in Section 2.5.
          “Earn-Out Period” is defined in Section 2.3(b).
          “Earn-Out Statement” is defined in Section 2.4(a).
          “Effective Time” is defined in Section 1.2.
          “Encumbrance” means any mortgage, lien, pledge, encumbrance, security
interest, deed of trust, option, encroachment, reservation, order, decree,
judgment, condition, restriction, charge, Contract, lease, right of first
refusal, easement, servitude, proxy, voting trust or agreement, transfer
restriction under any shareholder or similar agreement, encumbrance or any other
restriction or limitation whatsoever.
          “Enforceability Exceptions” means except as such enforcement may be
limited by applicable bankruptcy, insolvency, moratorium, or similar laws from
time to time in effect which affect creditors’ rights generally, and by legal
and equitable limitations on the enforceability of specific remedies.
          “Environmental Laws” is defined in Section 3.19.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all Laws promulgated pursuant thereto or in connection therewith.
          “ERISA Affiliate” means any entity that is required to be aggregated
with the Company as a single employer under Code Section 414.
          “Evans Advance” means an amount equal to $1.7 million as of the date
of this Agreement and which shall not exceed $1.7 million as of the Closing Date
without Acquiror’s prior written consent (which amount shall not bear any
interest), that has been funded by Evans Renewable Holdings II, LLC to the
Company for working capital purposes for the period from January 1, 2010 to the
Closing Date pursuant to those certain Demand Promissory Notes issued by the
Company to Evans Renewable Holdings II, LLC dated the date of the respective
advances.
          “Exchange Agent” means an independent third party exchange agent to be
identified by the Acquiror prior to the Closing, which person is reasonably
satisfactory to the Company, the costs, fees and expenses of which are borne by
the Acquiror.
          “Exchange Act” is defined in Section 4.6.
          “Excluded Representations” is defined in Section 9.1.

69



--------------------------------------------------------------------------------



 



          “Financial Statements” is defined in Section 3.7(a).
          “GAAP” means United States generally accepted accounting principles as
of the date hereof, consistently applied.
          “General Manager” means an officer of the Surviving Company serving as
General Manager and Vice President of the Surviving Company as of the Closing,
and who shall initially be Gregg Patterson.
          “Governmental Entity” means any government or governmental or
regulatory body thereof, or political subdivision thereof, whether federal,
state, local or foreign, or any agency, instrumentality or authority thereof, or
any court or arbitrator (public or private).
          “Gross Margin” means gross margin calculated in accordance with GAAP
(consistently applied and as shown on the Company’s financial statements for the
fiscal year ended December 31, 2009 and in the 2010 Plan).
          “Hazardous Materials” means any wastes, substances, radiation, or
materials (whether solids, liquids or gases): (i) which are hazardous, toxic,
infectious, explosive, radioactive, carcinogenic, or mutagenic; (ii) which are
or become defined as “pollutants,” “contaminants,” “hazardous materials,”
“hazardous wastes,” “hazardous substances,” “chemical substances,” “radioactive
materials,” “solid wastes,” or other similar designations in, or otherwise
subject to regulation under, any Environmental Laws; (iii) the presence of which
on the real property leased by the Company cause or threaten to cause a nuisance
pursuant to applicable statutory or common law upon such real property or to
adjacent properties; (iv) which contain without limitation polychlorinated
biphenyls (PCBs), mold, methyl-tertiary butyl ether (MTBE), asbestos or
asbestos-containing materials, lead-based paints, urea-formaldehyde foam
insulation, or petroleum or petroleum products (including, without limitation,
crude oil or any fraction thereof); or (v) which pose a hazard to human health,
safety, natural resources, employees, or the environment.
          “HSR Act” is defined in Section 5.3(b).
          “Indebtedness” means, without duplication, (i) all principal,
interest, fees, expenses and other amounts (including any and all prepayment
premiums and breakage fees) in respect of (A) borrowed money incurred by the
Company, whether from third parties or the Shareholders, and outstanding
immediately prior to the Closing and (B) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable; (ii) all obligations of such Person issued or
assumed as the deferred purchase price of property, all conditional sale
obligations of such Person and all obligations of such Person under any title
retention agreement (but excluding trade accounts payable and other accrued
current liabilities); (iii) all obligations of such Person for reimbursement of
any obligation or on any letter of credit, banker’s acceptance or similar credit
transaction; (iv) all obligations of the type referred to in clauses (i) through
(iii) of any other Persons for the payment of which such Person is responsible
or liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
(v) all obligations of the type referred to in clauses (i) through (iii) of
other Persons

70



--------------------------------------------------------------------------------



 



secured by any Encumbrance on any property or asset of such Person (whether or
not such obligation is assumed by such Person) and (vi) the Transaction
Expenses.
          “Indemnifiable Claim” is defined in Section 9.4(a).
          “Indemnifying Party” is defined in Section 9.4(a).
          “Interim CEO” means Interim CEO, Inc.
          “Interim CEO Payment” means an amount payable by the Shareholders to
Interim CEO out of the Additional Consideration, if any, equal to one percent
(1%) of the aggregate Additional Consideration payable pursuant to Section 2.3.
          “Interim Financial Statements” is defined in Section 3.7(a).
          “Inverter IP” is defined in Section 3.20(e).
          “IRS” means the Internal Revenue Service.
          “Knowledge” means (i) with respect to the Company, the actual
knowledge of Gregg Patterson, Roger Laubacher, Erick Petersen and Steve Hummel
(for purposes of Sections 3.11, 3.20, 3.25 and 3.26), after due inquiry of such
Person’s directors and executive officers and all other officers and managers
having direct responsibility relating to the applicable matter or, in the case
of an individual, knowledge after due inquiry of such Persons, and (ii) with
respect to the Acquiror or Acquiror Sub, the actual knowledge of Lawrence
Firestone, Thomas McGimpsey and Charlie Loarridge, after due inquiry of such
Person’s directors and executive officers and all other officers and managers
having responsibility relating to the applicable matter.
          “Laws” means all applicable foreign, federal, state and local
statutes, laws, ordinances, regulations, rules, resolutions, orders, tariffs,
determinations, writs, injunctions, awards (including, without limitation,
awards of any arbitrator), judgments and decrees applicable to the specified
Person and to the businesses and assets thereof (including, without limitation,
Laws relating to the protection of classified information; the sale, leasing,
ownership or management of real property; employment practices, terms and
conditions, and wages and hours; building standards, land use and zoning;
safety, health and fire prevention and environmental protection, including
Environmental Laws) as of the applicable date.
          “Legal Proceeding” means any judicial, administrative or arbitral
actions, suits, mediation, investigation, inquiry, proceedings or claims
(including counterclaims) by or before a Governmental Entity in which the
applicable Person is a party.
          “Letter of Transmittal” is defined in Section 2.7(a).
          “Losses” means any and all losses, liabilities, claims, obligations,
deficiencies, demands, judgments, damages (excluding incidental, consequential
and punitive damages), interest, fines, penalties, claims, suits, actions,
causes of action, assessments, awards, costs and expenses (including third party
attorneys’ and other professionals’ fees), whether or not

71



--------------------------------------------------------------------------------



 



involving third-Person claims. Notwithstanding the foregoing, Losses shall
specifically exclude unplanned internal costs and expenses and diminution in
value.
          “MAE Exceptions” means an Acquiror Material Adverse Effect or a
Company Material Adverse Effect, as the case may be, however excluding any such
effects arising out of or resulting from (a) changes in general economic,
financial market or geopolitical conditions (except to the extent that such
change, occurrence, circumstance or development has a significantly
disproportionate adverse effect on the Company or Acquiror as the case may be as
compared to other businesses), (b) general changes or developments in the
industry in which the Company is engaged (except to the extent that such change,
occurrence, circumstance or development has a significantly disproportionate
adverse effect on the Company or Acquiror as the case may be as compared to
other similarly situated businesses), (c) any outbreak or escalation of
hostilities or war or any act of terrorism or other force majeure events,
(d) any actions taken, or failure to take action, or such other changes or
conditions, in each case, that Acquiror and Company have approved, consented to
or requested in writing, or (e) the announcement of this Agreement and the
transactions contemplated hereby, including any termination of, or reduction in
revenue from, Contracts with any customers, suppliers, distributors, partners or
employees of the Company or Acquiror, as the case may be, and its Subsidiaries
to the extent due to the announcement and performance of this Agreement or the
identity of Acquiror or Company, as the case may be, or the performance of this
Agreement and the transactions contemplated hereby, including compliance with
the covenants set forth herein.
          “Majority Shareholders” is defined in Section 10.14(a).
          “Material Contract” is defined in Section 3.14(a).
          “Merger” is defined in the Recitals.
          “Merger Consideration” is defined in Section 2.1(c).
          “Multiemployer Plan” means any “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate
contribute, have an obligation to contribute, or have at any time since
September 2, 1974, contributed or been obligated to contribute.
          “Operating Guidelines” is defined in Section 2.3(b).
          “Order” means any order, injunction, judgment, doctrine, decree,
ruling, writ, assessment or arbitration award of a Governmental Entity.
          “Ordinary Course of Business” means ordinary course of business
consistent with past practices and reasonable business operations.
          “Oregon Law” is defined in the Recitals.
          “Outside Date” is defined in Section 8.1(e).

72



--------------------------------------------------------------------------------



 



          “Party” and “Parties” is defined in the Preamble.
          “Per Share Additional Consideration” is defined in Section 2.4(a).
          “Per Share Closing Cash Consideration” is defined in Section 2.4(a).
          “Per Share Closing Share Consideration” is defined in Section 2.4(a).
          “Permits” means any approvals, authorizations, consents, licenses,
permits or certificates of a Governmental Entity.
          “Permitted Encumbrance” means (i) any Encumbrance for Taxes not yet
due or delinquent or being contested in good faith by appropriate proceedings
for which adequate reserves have been established consistent with the Company’s
past practices, (ii) any statutory Encumbrance arising in the Ordinary Course of
Business by operation of Law with respect to a liability that is not yet due or
delinquent, (iii) any minor imperfection of title or similar Encumbrance which
individually or in the aggregate with other such Encumbrances does not
materially impair the value or interfere with the present use of any of the
assets of the property subject to such Encumbrance, or (iv) any Encumbrance as
set forth in Schedule 3.13.
          “Person” means any individual, corporation, partnership, limited
liability company, joint venture, trust, unincorporated organization or other
entity or Governmental Entity.
          "Pre-Closing Period” is defined in Section 3.18(r).
          “Pre-closing Taxes” is defined in Section 5.9(b).
          “Pre-Closing Tax Period” is defined in Section 5.9(b).
          “Preferred Shares” is defined in Section 2.4.
          “Proprietary Rights” means all intellectual property rights, including
patents, trademarks, service marks, copyrights, trade names, trade dress,
designs, domain names, proprietary processes, proprietary knowledge (including
trade secrets and know-how) and all registrations and applications and renewals
for any of the foregoing and all goodwill associated therewith.
          “Pro Rata Share” means, as to each Shareholder, (i) the total number
of issued and outstanding Common Shares held by such Shareholder, after giving
effect to the conversion (or deemed conversion) of all issued and outstanding
Preferred Shares into Common Shares immediately prior to the Closing in
accordance with Section IV of the Articles of Incorporation of the Company and
the exercise of all Company Options and Company Warrants to be exercised
immediately prior to the Closing divided by (ii) the Base Number.
          “Proxy Statement” is defined in Section 5.10.

73



--------------------------------------------------------------------------------



 



          “PV Commercial Revenue” means revenue recognized in accordance with
the revenue recognition policies of the Company and of the Acquiror under U.S.
GAAP (consistently applied and as shown on the Company’s income statement for
the fiscal year ended December 31, 2009 and in the 2010 Plan) during the fiscal
year ending December 31, 2010 from the sale of Commercial Inverter Products
manufactured in and shipped from the United States.
          “Real Property Leases” is defined in Section 3.12.
          “Related Persons” is defined in Section 3.22.
          “Release” means any presence, emission, spill, seepage, leak, escape,
leaching, discharge, injection, pumping, pouring, emptying, dumping, disposal,
migration, or release of Hazardous Materials into or upon the environment,
including the air, soil, improvements, surface water, groundwater, the sewer,
septic system, storm drain, publicly owned treatment works, or waste treatment,
storage, or disposal systems.
          “Releases” is defined in Section 6.2(h).
          “Shareholder” or “Shareholders” means a holder or the holders of the
Common Shares and/or the Preferred Shares immediately prior to the Effective
Time.
          “Shareholder Indemnified Parties” is defined in Section 9.3.
          “Shareholder Representative” is defined in Section 10.14.
          “Shareholder Representative Confidentiality Agreement” is defined in
Section 2.3(f).
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Special Meeting” is defined in Section 5.10.
          “Straddle Period” is defined in Section 5.9(b).
          “Subsidiary” means a corporation, partnership, joint venture or other
entity of which a Person owns, directly or indirectly, at least fifty percent
(50%) of the outstanding securities or other interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body or otherwise exercise control of such entity.
          “Superior Competing Transaction” means any bona fide written proposal
for an Acquisition Transaction which the Board of Directors of the Company
determines in its good faith judgment (based on the opinion of outside counsel
or another financial advisor of nationally recognized reputation, and after
taking into account the likelihood of consummation of such transaction on the
terms set forth therein (as compared to, and with due regard for, the terms
herein) and all appropriate legal (with the advice of outside counsel),
financial (including the financing terms of any such proposal), regulatory and
other aspects of such proposal and any

74



--------------------------------------------------------------------------------



 



other relevant factors permitted under applicable law), to be more favorable to
the Shareholders from a financial point of view than the Merger and the other
transactions contemplated hereby.
          “Surviving Company” is defined in Section 1.1.
          “Targets” is defined in Section 2.3(a).
          “Taxes” mean (i) any and all taxes, fees, levies, duties, tariffs,
imposts and other charges of any kind, imposed by any Governmental Entity or
taxing authority, including taxes or other charges on, measured by, or with
respect to income, franchise, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, social security,
workers’ compensation, unemployment compensation or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer,
value-added or gains taxes; license, registration and documentation fees; and
custom’s duties, tariffs and similar charges; (ii) any liability for the payment
of any amounts of the type described in (i) as a result of being a member of an
affiliated, combined, consolidated or unitary group for any taxable period;
(iii) any liability for the payment of any amounts of the type described in
(i) as a result of being a person required by law to withhold or collect taxes
imposed on another person; (iv) any liability for the payment of amounts of the
type described in (i), (ii) or (iii) as a result of being a transferee of, or a
successor in interest to, any person or as a result of an express or implied
obligation to indemnify any person; and (v) any and all interest, penalties,
additions to tax and additional amounts imposed in connection with or with
respect to any amounts described in (i), (ii), (iii) or (iv).
          “Tax Proceeding” is defined in Section 5.9(d).
          “Tax Returns” means any return, statement, declaration, form, report,
claim for refund or credit, or information return or other documentation
(including any additional or supporting material and any amendments or
supplements) filed or maintained, or required to be filed or maintained, with
respect to or in connection with the calculation, determination, assessment or
collection of any Taxes.
          “Tax Statement” is defined in Section 5.9(b).
          “Terminating Agreement” is defined in Schedule 3.20(e).
          “Transaction Expenses” means (i) the aggregate amount of all
out-of-pocket fees and expenses incurred on or before the Closing Date and
payable by the Shareholders and the Company in connection with the transactions
contemplated by this Agreement, including out-of-pocket expenses incurred by the
Shareholders and the Company in connection with the sale or attempted sale of
the Company plus, (ii) the fees payable to Interim CEO at the Closing pursuant
to the terms and conditions of the Agreement dated August 15, 2008 between the
Company and Interim CEO.
          “Transfer Taxes” is defined in Section 5.9(d).
          “Transitioned Employee” is defined in Section 5.15.

75



--------------------------------------------------------------------------------



 



          “Unsatisfied Transaction Costs” means any costs incurred by the
Company or any shareholder of the Company in connection with the transactions
contemplated hereby, which costs may be attributable to the Company and have not
been paid as of the Effective Time.
          “WARN” is defined in Section 3.15.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as
those terms are defined in Part I of Subtitle E of Title IV of ERISA.
[This Page Intentionally Left Blank; Signature Page Follows.]

76



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Acquiror, the Acquiror Sub and the Company have
executed and delivered, or have caused this Agreement to be duly executed and
delivered, as of the date first set forth hereinabove.

              ACQUIROR:   ADVANCED ENERGY INDUSTRIES, INC.    
 
           
 
  By:   /s/ Dr. Hans Betz    
 
  Name:  
 
Dr. Hans G. Betz,    
 
  Title:   Chief Executive Officer    
 
            ACQUIROR SUB:   NEPTUNE ACQUISITION SUB, INC.    
 
           
 
  By:   /s/ Thomas O. McGimpsey    
 
  Name:  
 
Thomas O. McGimpsey         Title:   Vice President & Corporate Secretary
 
            THE COMPANY:   PV POWERED, INC.    
 
           
 
  By:   /s/ Mark Fleischaurer    
 
  Name:  
 
Mark Fleischauer    
 
  Title:   Chairman of the Board    

